

EXHIBIT 10.20


























OFFICE SPACE LEASE


by and between
OAKMEAD PARKWAY PROPERTIES PARTNERSHIP,
a California general partnership,
as Landlord


and


MELLANOX TECHNOLOGIES, INC.,
a California corporation,
as Tenant


Dated as of December 29, 2017




--------------------------------------------------------------------------------





TABLE OF CONTENTS



ARTICLE I.    BASIC LEASE PROVISIONS    1
1.1
DATE OF LEASE    1

1.2
LANDLORD    1

1.3
TENANT    1

1.4
BUILDING    1

1.5
PREMISES    2

1.6
TERM    2

1.7
RENT COMMENCEMENT DATE    2

1.8
MONTHLY RENT    2

1.9
BASE YEAR EXPENSE STOP    2

1.10
ADDITIONAL RENT    2

1.11
TENANT’S PRO RATA SHARE    2

1.12
USE OF PREMISES    2

1.14
SECURITY DEPOSIT    3

1.15
BROKER    3

1.16
ADDRESS FOR NOTICES AND REPORTS    3

1.17
ADDRESS FOR PAYMENTS    3

1.18
PARKING    3

ARTICLE II. INTENTIONALLY DELETED    4
ARTICLE III. PREMISES    4
3.1
BUILDING    4

3.2
PREMISES    4

3.3
TENANT IMPROVEMENT ALLOWANCE    4

3.4
COMMON AREA    5

3.5
EASEMENT    5

ARTICLE IV. TERMS AND CONDITION PRECEDENT    6
4.1
TERM    6

4.2
[INTENTIONALLY DELETED.]    6

4.3
HOLDING OVER    6

4.4
CONDITION PRECEDENT    6

4.5
FAILURE OF CONDITION    6





--------------------------------------------------------------------------------




ARTICLE V. POSSESSION    7
5.1
CONDITION OF PREMISES    7

5.2
DELIVERY OF POSSESSION    7

ARTICLE VI. RENT    8
6.1
GENERAL PROVISIONS    8

6.2
MONTHLY RENT    8

6.3
[INTENTIONALLY DELETED.]    8

6.4
ADDITIONAL RENT    8

6.5
OPERATING EXPENSES    8

6.6
REAL ESTATE TAXES    10

6.7
PROPERTY INSURANCE MAINTAINED BY LANDLORD    11

6.8
UTILITY EXPENSES    12

6.9
PAYMENT OF OPERATING EXPENSES    12

6.10
COST SAVINGS CAPITAL IMPROVEMENT    13

6.11
PERSONAL PROPERTY TAXES    13

ARTICLE VII. SECURITY DEPOSIT    14
7.1
SECURITY DEPOSIT    14

7.2
USE OF SECURITY DEPOSIT    14

7.3
SECURITY INTEREST    14

7.4
REFUND AND TRANSFER    15

ARTICLE VIII. USE AND MAINTENANCE OF THIS COMMON AREA    15
8.1
MAINTENANCE OF COMMON AREA    15

8.2
TENANT’S USE OF COMMON AREA    16

8.3
COMPLIANCE WITH LANDLORD’S RULES AND REGULATIONS    16

8.4
PARKING    16

8.5
NO OBSTRUCTION    16

ARTICLE IX. SERVICES    17
9.1    LANDLORD’S OBLIGATIONS    17
9.2    DIRECT CHARGE FOR ADDITIONAL AND EXTRAORDINARY SERVICES    17
9.3    LIMITATION ON LANDLORD LIABILITY    17
9.4    ADDITIONAL SERVICE EQUIPMENT    18
ARTICLE X. INSURANCE    18
10.1
GENERAL INSURANCE    18





--------------------------------------------------------------------------------




10.2
COMMERCIAL GENERAL LIABILITY INSURANCE    19

10.3
WORKERS’ COMPENSATION INSURANCE    19

10.4
PROPERTY AND EXTENDED COVERAGE INSURANCE    19

10.5
WAIVER OF SUBROGATION    20

ARTICLE XI. USE OF PREMISES    20
11.1
PERMITTED USE    20

11.2
COMPLIANCE WITH LAWS; NUISANCE    20

11.3
ENVIRONMENTAL COMPLIANCE    21

11.4
LANDLORD’S RIGHT OF ENTRY    21

ARTICLE XII. MAINTENANCE AND REPAIR OF PREMISES    22
12.1
TENANT’S MAINTENANCE OBLIGATIONS    22

12.2
ANTENNAE/LIGHTS    22

12.3
LANDLORD’S CURE    22

ARTICLE XIII. ALTERATIONS AND ADDITIONS22
13.1
ALTERATIONS    22

13.2
CONSTRUCTION OF ALTERATIONS    24

13.3
TITLE TO ALTERATIONS    24

13.4
SIGNS    24

ARTICLE XIV. TENANT'S PROPERTY    25
14.1
TENANT’S PROPERTY    25

14.2
SURRENDER OF PREMISES    26

14.3
LANDLORD’S LIEN    26

ARTICLE XV. DAMAGE AND DESTRUCTION    26
15.1
LANDLORD’S DUTY OF REPAIR    26

15.2
REPAIRS BY LANDLORD    26

15.3
TERMINATION OF LEASE    27

ARTICLE XVI. EMINENT DOMAIN    27
16.1
TOTAL OR SUBSTANTIAL TAKING    27

16.2
PARTIAL TAKING    28

16.3
AWARD    28

ARTICLE XVII. INDEMNIFICATION    28
ARTICLE XVIII. DEFAULTS AND REMEDIES    29
18.1
EVENTS OF DEFAULT    29

18.2
REMEDIES    30





--------------------------------------------------------------------------------




18.3
LATE CHARGES    32

18.4
INTEREST ON PAST DUE OBLIGATIONS    33

18.5
WAIVER OF REDEMPTION    33

18.6
LANDLORD’S DEFAULT    33

18.7
LANDLORD’S RIGHT TO PERFORM    33

18.8
[INTENTIONALLY DELETED.]    34

ARTICLE XIX. SUBORDINATION AND ATTORNMENT    34
19.1
SUBORDINATION    34

19.2
ATTORNMENT    34

19.3
ESTOPPEL CERTIFICATE    34

19.4
RIGHTS OF LANDLORD’S LENDER AND LANDLORD’S PURCHASER    35

19.5
LIMITATION OF LIABILITY    35

ARTICLE XX. FORCE MAJEURE    35
ARTICLE XXI. ASSIGNMENT AND SUBLETTING    35
21.1
LANDLORD’S CONSENT    36

21.2
NOTICE OF TRANSFER    36

21.3
LANDLORD’S RIGHTS    37

ARTICLE XXII. NOTICES    37
ARTICLE XXIII. AUTHORITY    38
ARTICLE XXIV. QUIET ENJOYMENT    38
ARTICLE XXV. [INTENTIONALLY DELETED]    38
ARTICLE XXVI. [INTENTIONALLY DELETED]    38
ARTICLE XXVII. INTERPRETATION AND APPLICATION    38
27.1
GOVERNING LAW    38

27.2
COMPLETE AGREEMENT    38

27.3
AMENDMENT    39

27.4
NO PARTNERSHIP    39

27.5
NO MERGER    39

27.6
SEVERABILITY    39

27.7
CAPTIONS    39

27.8
WORDS    39

27.9
EXHIBITS    39

27.10
NO THIRD PARTY BENEFICIARIES    39





--------------------------------------------------------------------------------




ARTICLE XXVIII. [INTENTIONALLY DELETED]    39
ARTICLE XXIX. MISCELLANEOUS    39
29.1
TIME    40

29.2
SUCCESSORS    40

29.3
RECORDATION    40

29.4
NO RECOURSE    40

29.5
BROKER    40

29.6
[INTENTIONALLY DELETED.]    40

29.7
NO LIGHT, AIR OR VIEW EASEMENT    40

29.8
ATTORNEYS’ FEES    40

29.9
WAIVER    41

29.10
CERTIFIED ACCESS SPECIALIST    41

29.11
SUBMISSION OF LEASE    41




EXHIBIT “A” Land Description EXHIBIT “B” Site Plan and Floor Plan EXHIBIT “C”
Option to Extend Term EXHIBIT “D” Construction Rider EXHIBIT "E" Rules and
Regulations





OFFICE SPACE LEASE




THIS LEASE (“Lease”) by and between Landlord and Tenant is dated as of the date
set forth in Article I for reference purposes only and shall be effective and
binding upon the parties hereto as of the date of the execution hereof by
Landlord and Tenant.


In consideration of the Premises and the rent reserved herein, and of the terms,
covenants, conditions, and agreements set forth below, the sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:




ARTICLE I.
BASIC LEASE PROVISIONS


This Article I is intended to supplement and/or summarize the provisions set
forth in the balance of this Lease. If there is any conflict between any
provisions contained in this and the balance of this Lease, the balance of this
Lease shall control.


1.1
DATE OF LEASE
    , 2017
 
1.2
LANDLORD:
Oakmead Parkway Properties Partnership, a California general partnership
 
1.3
TENANT:
Mellanox Technologies, Inc., a California corporation
 
1.4
BUILDING:
Address:
350 Oakmead Parkway
Sunnyvale, California 94085-5407


The Building, situated upon that certain real property (“Land”), more
particularly described in Exhibit “A,” attached hereto. The parties hereto
acknowledge that the Rentable Square Feet of the Building, for multi-tenant
occupancy, is Fifty Thousand One Hundred Thirteen square feet
(50,133 s.f.).
(§ 3.1)




1.5
PREMISES:
The Premises is located on the first and second floors of the Building and, for
the first six (6) months of the term, consists of approximately 36,628 Rentable
Square Feet, as depicted in Exhibit
 “B-1” attached hereto, and, upon delivery of possession of the remaining 13,505
Rentable Square Feet in the Building (the “Former MLS Space”) at the beginning
of the seventh (7th) month during the term (the “Former MLS Space Delivery
Date”), shall consist of approximately 50,133 Rentable Square Feet, as depicted
in Exhibit “B-2” (“Rentable Area”). The Rentable Area of the Premises has been
measured by Landlord’s Architect.
(§ 3.2)
1.6
TERM:
The term (“Term”) of this Lease shall commence on January 1, 2018, and continue
for eighty-four (84) full calendar months.
(§ 4.1)
1.7
RENT COMMENCEMENT DATE:
The Rent Commencement Date shall be the date the Term commences.
(§ 6.1)
1.8
MONTHLY RENT
Months of Term Monthly Rent


01-03 $-0-
04-12 $ 86,075.00
13-24 $121,322.00
25-36 $124,831.00
37-48 $128,841.00
49-60 $132,852.00
61-72 $136,863.00
73-84 $140,874.00
(§6.2)
1.9
BASE YEAR EXPENSE STOP:
The “Base Year Expense Stop” shall be Tenant’s Pro Rata Share of the actual
Operating Expenses for the calendar year 2018.
(§6.9)
1.10
ADDITIONAL RENT:
“Additional Rent” shall be the amount equal to Tenant’s Pro Rata Share of
Operating Expenses in excess of the Base Year Expense Stop and other costs
identified in Section 6.4.
(§§ 6.4,
6.5; 6.6;
6.7; 6.8;
6.9)
1.11
TENANT’S PRO RATA SHARE:
One hundred percent (100%) upon Landlord’s delivery of possession of the former
MLS Space.
(§ 6.9 B)
1.12
USE OF PREMISES:
The Premises shall be used for general office, administrative, IT development,
server lab, client server and other related legal uses for businesses
acceptable to Landlord reasonable discretion. The
(§ 11.1)




 
 
Premises shall be used solely for the use stated above and for no other use or
purpose which is incompatible with a first-class office building without the
prior express written consent of Landlord, which consent may be withheld in
Landlord’s reasonable discretion.
 
1.14
SECURITY DEPOSIT
Tenant shall pay to Landlord·$78,343.00 to increase the existing security
deposit of $62,531.00 to
$140,874.00 (“Security Deposit”) as a security deposit.
(Art. VII)
1.15
BROKER
Cushman & Wakefield represents Landlord and S5Advisory, Inc. represents Tenant
with respect to the subject Lease. Brokers to be paid a leasing commission
pursuant to separate agreement between Landlord and Cushman & Wakefield.
(§ 29.5)
1.16
ADDRESS FOR NOTICES AND REPORTS:
 
 
 
LANDLORD:
Oakmead Parkway Properties Partnership c/o Mac Millan Properties
333 W. Santa Clara Street, Suite 280 San Jose, California 95113 Attention:
Donald H. Mac Millan
 
 
TENANT:
The Premises:
350 Oakmead Parkway, Suite 100
Sunnyvale, California 94085-5407 Attention: Jacob Shulman, CFO
Legal_Notices@mellanox.com
 
1.17
ADDRESS FOR PAYMENTS:
 
(§6.1)
 
LANDLORD:
Oakmead Parkway Properties Partnership c/o Mac Millan Properties
333 W. Santa Clara Street, Suite 280 San Jose, California 95113 Attention:
Donald H. Mac Millan
 
1.18
PARKING
Subject to the terms and conditions set forth in Section 8.4 hereof, Tenant
shall have the right to use at no cost to Tenant, up to 121 parking spaces on a
nonexclusive basis, until Landlord delivers possession of the Former MLS Space,
at which time Tenant shall have the right to use up to 165 parking
spaces on an exclusive basis.
(§ 8.4)








ARTICLE II. [INTENTIONALLY DELETED]




ARTICLE III. PREMISES


3.1    BUILDING.    The “Building” is situated upon that certain Land described
in
Exhibit “A” attached hereto.


3.2    PREMISES. Landlord leases to Tenant and Tenant hires from Landlord the
Premises for the Term and pursuant to all of the terms, covenants and conditions
contained herein. Landlord reserves the right to use the exterior walls, floor,
and ceiling in, above and below the Premises, and retains the right and duty to
install, maintain, use, repair, and replace structural elements and utility
equipment, including, but not limited to, pipes, ducts, conduits, wires, and
appurtenant fixtures in, under, over, and through the Premises, in locations
that will not materially interfere with Tenant's use of the Premises. The
Premises shall contain the approximate number of Rentable Square Feet as
specified in Section 1.5 hereof. The “Rentable Area” has been computed by
multiplying the Usable Area by the Load Factor set forth in Section
1.7 hereof. Throughout the term, the Load factor shall be eleven and five-tenths
percent (11.5%).


3.3    TENANT IMPROVEMENT ALLOWANCE. Landlord’s architect shall design the
Former MLS Space and the Building Lobby to Tenant’s specifications and then
price out the proposed tenant improvements. Landlord will communicate to Tenant
the total estimated cost of the proposed tenant improvements, including design
cost. Landlord will provide Tenant a tenant improvement allowance of Seven
Hundred Twenty Thousand Dollars ($720,000.00) (the “TI Allowance”) for use until
December 31, 2019. Tenant acknowledges and agrees that Twenty- one Thousand
Eight Hundred Dollars ($21,800.00) of such TI Allowance has already been
expended by Landlord for certain work performed on the second floor of the
Building (including design costs) at Tenant’s request prior to the commencement
of the term of this Lease, and that the remaining balance of the TI Allowance is
Six Hundred Ninety-eight Thousand Two Hundred Dollars ($698,200.00) (the
“Remainder of the TI Allowance”). In the event the total estimated cost of the
proposed improvements exceeds the Remainder of the TI Allowance, Tenant shall
either modify its specifications to reduce the estimated cost of the proposed
improvements or inform Landlord, in writing, of Tenant’s desire to have the
tenant improvements constructed in accordance with Tenant’s original
specifications. In the latter event Tenant shall deposit with Landlord the
amount by which the estimated cost of the tenant improvements exceeds the
Remainder of the TI Allowance and any additional amount previously paid by
Tenant (the “Additional Amount”). Landlord shall engage Landlord’s general
contractor to complete the construction of the improvements in accordance with
the Work Letter attached hereto as Exhibit
“D” and made a part hereof. Landlord shall be paid a construction management fee
of three percent (3%) of the total cost of the tenant improvement work out of
the Remainder of the TI Allowance. Tenant shall be responsible for any costs
incurred by Landlord for such improvements (including the construction
management fee) in excess of the sum of the



Remainder of the TI Allowance and any Additional Amount previously paid by
Tenant. Tenant shall be permitted to use up to Seventy-five Thousand Dollars
($75,000.00) of the Remainder of the TI Allowance for Tenant’s fixtures,
furniture and equipment (“FF&E”). Promptly following completion of the tenant
improvements in accordance with the Work Letter, and upon delivery to Tenant of
reasonable written evidence of the total actual costs incurred by Landlord to
complete the tenant improvements, Tenant shall reimburse Landlord for its actual
costs incurred in excess of the sum of the Remainder of the TI Allowance and any
Additional Amount advanced by Tenant as required above. If Tenant elects to use
a portion of the Remainder of the TI Allowance to acquire up to Seventy-five
Thousand Dollars ($75,000.00) of FF&E, Tenant shall deliver to Landlord
reasonable written evidence of the total actual costs incurred by Tenant for
such FF&E, and Landlord shall reimburse Tenant for such FF&E costs, up to a
maximum of Seventy-five Thousand Dollars ($75,000.00), provided in no event
shall Landlord be obligated to pay more than Six Hundred Ninety-eight Thousand
Two Hundred Dollars ($698,200.00) for the tenant improvements and Tenant’s FF&E.
If Landlord completes the construction of the tenant improvements and reimburses
Tenant for up to Seventy-five Thousand Dollars ($75,000.00) of FF&E at a total
cost less than the Remainder of the TI Allowance, Landlord shall have no
liability to Tenant for any remaining portion of the TI Allowance. Further,
Landlord shall have no liability to Tenant for any portion of the TI Allowance
not utilized by Tenant for tenant improvements to the Premises or FF&E, as
provided hereinabove, on or before December 31, 2019.


3.4    COMMON AREA. The term “Common Area” means (i) the entire area within the
Building and the Land, excluding the Premises and other space leased to other
tenants for their exclusive use and (ii) other areas which service the Building
(such as off-site parking) designated by Landlord for the common use or benefit
of Landlord, Tenant, other tenants, and their customers, invitees, officers,
agents, and employees. The Common Area shall include, but not be limited to:
exterior walls, roofs, patios, utility rooms (including first floor electrical
room and data/telephone room), landscaping, service areas, lighting, elevators,
stairways, driveways, the entry plaza area of the Building, walkways, curbs,
hallways, restrooms, drinking fountains, mail area, lobby areas, trash
receptacles, all areas used for utility systems, including heating, venting, air
conditioning (“HVAC”), plenums, and any parking area that Landlord may provide
from time to time. As of July 1, 2018, cleaning of all interior common areas
shall be the responsibility of Tenant.


3.5    EASEMENT. Landlord reserves to itself the right, from time to time, to
grant such easements, rights-of-way and dedications affecting all or any part of
the Building (other than the Premises) or Land as Landlord deems necessary or
desirable, including changing the property lines of the Building (other than the
Premises) or Land and granting rights-of-way and rights of ingress and egress
and similar rights over, across, and upon the Building or Land. Tenant shall
execute, acknowledge and deliver to Landlord any documents which Landlord
determines are necessary to effectuate the purposes of this Section within five
(5) business days after Landlord’s written request.



ARTICLE IV.
TERM AND CONDITION PRECEDENT


4.1    TERM. The Term of this Lease shall be eighty-four (84) full calendar
months, shall commence on January 1, 2018 (“Term Commencement Date”) and shall
expire, unless sooner terminated in accordance with this Lease, upon expiration
of the Term (“Expiration Date”). Tenant may extend the Term pursuant to the
provision of Exhibit “C”, attached hereto.


4.2    [INTENTIONALLY DELETED.]


4.3    HOLDING OVER. In the absence of a written agreement to the contrary, any
holding over after the end of the Term, with the consent of Landlord, shall be
construed to be a tenancy from month-to-month, and shall be terminable upon
thirty (30) business days written notice given by either Landlord or Tenant. The
rent for any such month-to-month tenancy shall be in an amount equal to one
hundred and twenty five percent (125%) of the Monthly Rent at lease maturity
during the first sixty business days after lease maturity, which will increase
to one hundred and fifty percent (150%) of the Monthly Rent at lease maturity
thereafter, plus all other charges payable hereunder, including, but not limited
to, the Additional Rent required to be paid under this Lease. All other terms of
this Lease shall apply to any such month-to-month tenancy. In addition to paying
Landlord the increased Monthly Rent, Tenant shall defend, indemnify and hold
Landlord harmless from and against all claims, liability, damages, costs or
expenses, including reasonable attorneys’ fees and the costs of defending the
same, incurred by Landlord and arising directly or indirectly from Tenant’s
failure to timely surrender the Premises, including (a) any rent payable by or
any loss, cost, or damages, including lost profits, claimed by any prospective
tenant of the Premises, and (b) Landlord’s damages as a result of such
prospective tenant’s rescinding or refusing to enter into the prospective lease
of the Premises because of or related to Tenant’s failure to timely surrender
the Premises.


4.4    CONDITION PRECEDENT. The parties’ obligations hereunder are expressly
conditioned upon the satisfaction (or express written waiver by the party to
whom the benefit of the condition runs) of the following conditions precedent;
if so requested by Landlord, on or before the Term Commencement Date, delivery
to Landlord of certified copies of Certificate of Good Standing and a resolution
of Tenant’s Board of Directors, certified by the corporate secretary of Tenant,
authorizing or ratifying the execution of this Lease by Tenant, and/or such
organizational documents as Landlord may reasonably request to review, if Tenant
is a partnership, limited liability company or other entity, and Landlord’s
approval of such organizational documents on or before the date the Lease is
executed by Landlord.


4.5    FAILURE OF CONDITION. The condition precedent specified in Section 4.4
hereof run to the benefit of Landlord. If the condition precedent specified in
Section 4.4 is not satisfied by the date specified in Section 4.4, and the time
period for the satisfaction of the condition is not extended or waived in
writing by Landlord, then Landlord shall have the right to terminate this Lease
in writing and neither Landlord nor Tenant shall have any further obligations
hereunder, except for Tenant’s indemnity obligations hereunder and Tenant shall
reimburse Landlord for all costs and expenses expended by Landlord to prepare
the Premises for delivery to Tenant.



ARTICLE V. POSSESSION


5.1    CONDITION OF PREMISES. Tenant hereby agrees and acknowledges that Tenant
has been an occupant of a portion of the Premises since 2008 under that certain
Office Space Lease dated September 30, 2008, between Landlord and Tenant (the
“Original Lease”) and that Tenant has been an occupant of the Premises, as
defined on the Term Commencement Date, since January 1, 2013, and Tenant agrees
that the Premises shall be accepted by Tenant in an “as is” present condition,
including all faults, without any representation or warranty by Landlord
relating to the condition of the Premises. As of the Term Commencement Date,
Tenant has conducted Tenant’s own investigation of the Premises and the physical
condition thereof, including accessibility and location of utilities,
improvements, and existence of Hazardous Materials which are reasonably
observable, and that Tenant is familiar with the condition of the Premises.
Landlord has made no express, implied or other representations of any kind in
connection with soil, improvements, or physical conditions on the Premises,
Building or Land or affecting the Premises, Building or Land, and that Tenant
has relied solely on Tenant’s own inspection and examination of such items.
Tenant understands, acknowledges and hereby expressly assumes the risk that the
Premises, Building and Land may be subject to earthquake, fire, floods, erosion
and high water table. Landlord shall have no responsibility or liability with
respect to any of these occurrences or conditions. The terms and conditions set
forth herein are the result of arm’s length bargaining between entities familiar
with transactions of this kind. The Monthly Rent, and the terms and conditions
set forth herein, reflect the fact that Tenant shall have the benefit of, and
except as stated herein, is not relying upon, any statements, representations,
or warranties whatsoever made by or enforceable directly or indirectly against
Landlord relating to the condition, operations, dimensions, descriptions, soil
condition, environmental condition, suitability, or any other attribute or
matter of or relating to the Premises, Building or Land but that Tenant is
relying solely upon its own investigation of the same. Tenant acknowledges that
Landlord has provided Tenant with a full opportunity to inspect the Premises,
including, but not limited to, the opportunity to conduct such tests and audits
of the Premises as Tenant has deemed necessary in connection with the lease of
the Premises. If Landlord obtains or has obtained or provides Tenant with the
services, opinions, or work product of surveyors, architects, soil engineers,
environmental audits, engineers, title insurance companies, governmental
authorities, or any other person or entity with respect to the Premises, Tenant
and Landlord agree that Landlord shall do so only for the convenience of both
parties, and the reliance by Tenant upon any such services, opinions, or work
product shall not create or give rise to any liability of or against Landlord.


5.2    DELIVERY OF POSSESSION. The Term Commencement Date as used in this Lease
shall mean the date that Landlord has delivered or is prepared to deliver
possession of the Premises to Tenant Substantially Complete pursuant to the
Construction Rider and Section 4.1 above; provided, however, Landlord shall not
be obligated to deliver actual possession of the Premises to Tenant until
Landlord has received from Tenant all of the following: (i) the first monthly
installment of the Monthly Rent and the Security Deposit which shall be due upon
mutual execution of this Lease; (ii) executed copies of policies of insurance or
certificates or binders thereof as required under Article X; and (iii)
satisfaction or waiver of the conditions precedent to this Lease in accordance
with Section 4.4 hereof. Tenant shall pay to Landlord, upon its execution of
this Lease, the sums specified in sub-paragraph (i) above. If Landlord does



not actually deliver possession of the Premises to Tenant because one (1) or
more of the above items are not received by Landlord, the Term Commencement
Date, Expiration Date and Rent Commencement Date shall not be delayed thereby.




ARTICLE VI. RENT


6.1    GENERAL PROVISIONS. As used herein, “rent” shall mean “Monthly Rent” and
“Additional Rent,” all as hereinafter defined. Unless provided herein to the
contrary, Tenant shall pay all rent to Landlord for the upcoming calendar
quarter (i.e., three (3) months’ installments of Monthly Rent and Additional
Rent) in advance on or before the first day of each calendar quarter of the Term
at the address provided in Section 1.17 hereof, commencing upon the Rent
Commencement Date and until the Expiration Date. All rent shall be paid to
Landlord in lawful money of the United States of America, without demand
therefor, and without deduction, offset or abatement of any kind, except as may
be expressly provided for hereafter. Rent for any partial month, shall be
prorated on the basis of actual days elapsed. There shall be no rent reduction,
offset or abatement of any kind for any deviation in measurements specified for
the Premises in Section 1.5 from the actual measurements of the Premises.


6.2    MONTHLY RENT. Tenant shall pay all sums specified in Section 1.8 as
“Monthly Rent,” to Landlord in advance on the first day of each calendar quarter
for the upcoming calendar quarter (three (3) months’ installments of Monthly
Rent) from the Rent Commencement Date until the Expiration Date pursuant to the
terms of this Lease.


6.3    [INTENTIONALLY DELETED.]


6.4    ADDITIONAL RENT. All amounts which Tenant is required to pay to Landlord
under this Lease, except for the Monthly Rent, shall be treated as “Additional
Rent,” and shall be paid when due as provided herein. Additional Rent shall
include, but not be limited to, Operating Expenses, Real Estate Taxes, costs of
insurance incurred by Landlord (“Landlord’s Insurance”) and Utility Expenses in
excess of the Base Year Expense Stop for these items, and any after-hours and
all extraordinary costs of all utilities, maintenance repairs, taxes and
services provided to the Premises, unless Tenant is billed for such utilities
directly by the provider of such services. As of the date of execution of this
Lease, Tenant pays for janitorial services, gas and electricity from Pacific Gas
& Electric Co. (“PG&E”), and water and sewer from the City of Sunnyvale,
directly to the provider. During the first six (6) months of the Lease term,
Landlord shall pay the costs of janitorial services, gas and electricity from
PG&E, and water and sewer from the City of Sunnyvale, and bill Tenant its
proportionate share. As of July 1, 2018, Tenant shall assume responsibility for
the Former MLS Space and shall pay for janitorial services, gas and electricity
from PG&E, and water and sewer from the City of Sunnyvale provided to the Former
MLS Space directly to the provider. It is acknowledged that Tenant has an HVAC
system for Tenant’s server and that Tenant is responsible for any and all costs
incurred in connection with such HVAC system.


6.5    OPERATING EXPENSES. “Operating Expenses” shall include all costs and
expenses incurred by Landlord in owning, operating, managing, repairing and
replacing the



Building and Common Area, including, but not limited to, all costs and expenses
of: (i) Landlord’s Insurance, whether or not required by any Landlord’s Lender;
(ii) pest control, cleaning of exterior windows, cleaning, sweeping, striping,
painting, resurfacing, repaving, seal coating, disposing of refuse, inspecting,
planting and landscaping (including, but not limited to, tree trimming and
plants located within the Building) for the Building (exclusive of the Premises
and any other premises used exclusively by another tenant) and Common Area;
(iii) providing, at the sole discretion of Landlord, security, including, but
not limited to, electronic intrusion and fire control devices, card key access
systems, parking lot attendants, guards and any attendant costs of such guards
and telephonic alert system devices; (iv) complying with all Regulations, as
defined in Section 11.2 hereof, and any requirements of Landlord’s Lender,
including, but not limited to, improvements or changes required by any current
or future Regulations or Landlord’s Lender; (v) fees for permits and licenses;
(vi) attorneys’ and accountants’ fees and disbursements; (vii) court costs
awarded related to enforcing this Lease Agreement (except if involving disputes
with other tenants); (viii) replacing and maintaining floors, carpeting,
artwork, non-structural walls, hallways, roofs, stairways, elevators, signage
for the Building, including, but not limited to, any monument signs (exclusive
of the Premises and any other premises used exclusively by another tenant),
gutters, downspouts, building service, elevator service (if any), electrical,
lighting, mechanical, plumbing, heating, air conditioning and ventilating
equipment and systems, sidewalks, landscaping, drainage, equipment, fixtures,
hot water heater, including all labor and materials costs and equipment rental
fees, and any other replacement of capital improvements and a reasonable
amortization of capital expenditures, together with interest on the unamortized
balance at the rate of seven percent (7%) per annum; (ix) replacement reserves
for non•structural elements; (x) any other expenses of any kind whatsoever which
would reasonably or customarily be included in managing, operating, maintaining,
repairing and replacing non•structural items in office buildings in the location
in which the Building is situated; (xi) Cost Savings Capital Improvement
Amortization (defined below); (xii) a property management fee as described
herein; (xiii) Real Estate Taxes, as defined below; and (xiv) Landlord’s
Insurance, as defined below. Landlord may establish reasonable reserves for
maintaining the Building and Common Area, and for the repair and replacement of
improvements in the Building and Common Area, and may include the reserves as
Operating Expenses, provided that when the reserves are actually used, the
expenditure of the reserves shall not be considered Operating Expenses, and
provided that any unused reserves during the year are paid back to Tenant with
the delivery of Landlord’s Operating Statement. Landlord shall be paid a
management fee as part of the Operating Expenses equal to three and one-half
percent (3.5%) of the gross rentals from the Building for administration of the
Building. In lieu of this management fee, Landlord may employ a management
organization, including an affiliate of Landlord, in which event Operating
Expenses shall include its fee, which may exceed such limitation.
Notwithstanding the foregoing, Operating Expenses shall not include the
following: (i) costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant or other occupants’ improvements in
the Building or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Building;
(ii)marketing costs, including without limitation, leasing commissions,
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Building; (iii) expenses in
connection with



services or other benefits which are not offered to Tenant or for which Tenant
is charged for directly but which are provided to another tenant or occupant of
the Building; (iv) costs incurred by Landlord due to the violation by Landlord
of the terms and conditions of any lease of space in the Building; (v) overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of
Landlord for goods and/or services in or to the Building to the extent the same
exceeds the costs of such goods and/or services rendered by unaffiliated third
parties on a competitive basis; (vi) Landlord’s general corporate overhead and
general and administrative expenses; (vii) any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord;
(viii) advertising and promotional expenditures, and costs of signs in or on the
Building identifying the owner of the Building or other tenants’ signs; (ix) tax
penalties incurred as a result of Landlord’s negligence, inability or
unwillingness to make payments and/or to file any tax or informational returns
when due; (x) costs for which Landlord has been compensated by a management fee,
and any management fees in excess of those management fees which are normally
and customarily charged by landlords of comparable buildings; (xi) costs arising
from the negligence or fault of Landlord or its agents, or any vendors,
contractors, or providers of materials or services selected, hired or engaged by
Landlord or its agents including, without limitation; the selection of building
materials; (xii) costs arising from Landlord’s charitable or political
contributions; (xiii) costs arising from defects in the base, shell or core of
the Building, improvements installed by Landlord or repair thereof; (xiv) costs
(including in connection therewith all attorneys’ fees and costs of settlement,
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitration pertaining to Landlord, other tenants and/or the Building; (xv)
costs associated with the operation of the business of the corporation which
constitutes Landlord as the same are distinguished from the costs of operation
of the Building, including accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Building, costs of any disputes between Landlord and
its employees (if any) not engaged in Building operation, disputes of Landlord
with Building management, or outside fees paid in connection with disputes with
other tenants; (xvi) any entertainment, dining or travel expenses for any
purpose; (xvii) any flowers, gifts, balloons, etc., provided to any entity
whatsoever, including, but not limited to, Tenant, other tenants, employees,
vendors, contractors, prospective tenants and agents; (xviii) the cost of any
“tenant relations” parties, events or promotion not consented to by Tenant in
writing; (xix) '”in-house” legal and/or accounting fees;
(xx) the costs of addressing any environmental condition (not caused by Tenant,
its employees, agents, contractors, vendors, guests, or invitees) on or in the
Land, Building, or Premises; (xxi) debt service; or (xxii) ground lease rent.
Further, Landlord agrees that the increase in cost of all Operating Expenses
controllable by Landlord shall not exceed five percent (5%) per annum on a
cumulative basis during the Term.


6.6    REAL ESTATE TAXES. “Real Estate Taxes” shall include all real estate
taxes, and all assessments (whether general, special, ordinary or
extraordinary), possessory interest, improvement bonds, license fees, commercial
rental taxes, sewer and water rents and other levies, fees and charges of every
kind imposed by any authority having the direct or indirect power to so tax,
levy or assess (including, without limitation, any charges, assessments, or
levies imposed by any city, state or federal government, or any school, water,
agricultural, sanitary, fire, street, drainage or other improvement or special
assessment district) which: (i) relate in any






--------------------------------------------------------------------------------





way to the Building and/or Common Area, to its operation, or to the possession,
ownership, occupancy, use, repair, restoration or construction of the Building
and/or Common Area, or any part thereof, or to the services provided Tenant, or
to Landlord’s gross receipts or revenues from the Building and/or Common Area,
or to Landlord’s legal or equitable interest in the Building and/or Common Area;
(ii) are imposed for a service, use or right not charged prior to June 1, 1978,
or if previously charged, has been increased since such date; (iii) are imposed
by reassessment, are added to a tax or charge or otherwise as a result of (a)
construction of improvements, (b) a transfer, either partial or total, of
Landlord’s interest in or the beneficial ownership of the Building and/or Common
Area, or (c) this transaction, this Lease, the leasehold created hereby, or any
modifications or transfer of this Lease; (iv) are interest on installment
payments of Real Estate Taxes; (v) are levied on, assessed against, or measured
by, either gross or net amounts paid or discharged by Tenant; and/or (vi) all
sales, use, occupancy or documentary transfer taxes which may be imposed upon
Landlord or Tenant resulting from or related to the acquisition, leasing,
subleasing, sale, assignment or use of the Building and/or Common Area, or any
portion thereof. Throughout the Term, Real Estate Taxes shall also include any
tax, fee, levy, assessment or charge that is in addition to or in substitution
for (whether partially or totally) any tax, fee, levy, assessment or charge that
is included within the definition of “Real Estate Taxes” as set forth above.
Tenant hereby waives any right to negotiate or contest any Real Estate Taxes.
Notwithstanding the foregoing, Landlord agrees that Tenant shall not be liable
for any increase in Real Estate Taxes occurring during the first five (5) years
of the Term of this Lease solely as a result of the sale of the Land and
Building by Landlord during such first five (5) year period. If Landlord sells
the Land and Building during such first five (5) year period, at the expiration
of such five (5) year period, Tenant shall resume paying one hundred percent
(100%) of Real Estate Taxes.


Landlord shall have the right to contest the validity, applicability, and/or
amount of any Real Estate Taxes by appropriate proceedings at Landlord’s cost.
The Real Estate Taxes Base Year shall be the 2017-2018 tax year.


6.7    PROPERTY INSURANCE MAINTAINED BY LANDLORD. During the Term, “Landlord’s
Insurance” shall include the cost of “all risks” property insurance on the
Building and Common Area and on fixtures and equipment located therein and owned
by Landlord, policies of commercial general liability insurance covering the
Building and Common Area, and other policies of insurance Landlord or its lender
determine to be commercially reasonable. “All risks” property insurance shall
mean insurance against loss or damage by fire, vandalism, malicious mischief and
such other casualties as are included in extended coverage, including flood
coverage, in an amount equal to up to one hundred percent (100%) of the full
replacement cost thereof (including foundations and excavations), with an
inflation rider and rental loss insurance, at Landlord’s option, in an amount
equal to up to twelve (12) months rent. If Landlord elects to separately insure
Tenant and so notifies Tenant and Tenant has not already acquired or is not in
the process of acquiring its own coverage, Tenant shall, within ten (10) days
after Tenant receives Landlord’s written demand therefor, reimburse Landlord in
full for the total cost of such insurance on the Premises as calculated by
Landlord, without regard to any deductible amount or retention amount in the
event of loss, whether or not Landlord shall choose to maintain a deductible
amount or a retention amount. Landlord shall have no obligation to insure
Tenant’s Property (as defined in Section 14.1 of this Lease). The cost of any
such insurance and any deductible amount or retention amount in the event of
loss, whether or not



Landlord shall choose to maintain a deductible amount or retention amount for
its own account, shall be an Operating Expense, and Tenant shall pay such cost
in accordance with the terms of Article VI hereof. Notwithstanding the
foregoing, Tenant shall bear the full cost of any deductible if Tenant, or any
of its agents, employees, guests, invitees or licensees, is the sole cause of an
insurable event. Landlord shall ensure that there is a separate meter for
electricity for the air-conditioning for the server and lab rooms, as part of
the Tenant Improvements under the Construction Rider.


6.8    UTILITY EXPENSES. “Utility Expenses” shall include all costs and expenses
for utilities furnished to the Building and Common Area, including, but not
limited to, telecommunications, electricity, water, gas and sewer, unless any
such services are included in the Real Estate Taxes.


6.9    PAYMENT OF OPERATING EXPENSES.


A.    Estimate and Payment. Tenant shall pay to Landlord, as Additional Rent,
pursuant to this Section 6.9, the amount by which Tenant’s Pro Rata Share, as
defined below, of actual Operating Expenses, Real Estate Taxes, Landlord’s
Insurance and Utility Expenses (collectively referred to in this Section 6.9 as
“Operating Expenses”) exceeds the Base Year Expense Stop for these items. After
the first twelve (12) full calendar months of the Term, Landlord may give Tenant
written notice of Landlord’s estimate of the amount (“Estimated Operating
Expenses”) by which Tenant’s Pro Rata Share of actual Operating Expenses will
exceed the Base Year Expense Stop, for the remaining calendar year (prorated for
the remainder of such calendar year based on a 365 day year). After each
calendar year, and from time to time in any calendar year if Landlord reasonably
determines that there will be a notable adjustment in Operating Expenses during
such year, Landlord may deliver notice to Tenant of new Estimated Operating
Expenses for such calendar year. Each such notice shall identify the amounts of
Estimated Operating Expenses that should be paid monthly until the next notice
of Estimated Operating Expenses is delivered to Tenant by Landlord, including
beyond the calendar year for which such estimate was calculated. Upon receiving
an Estimated Operating Expenses notice from Landlord, Tenant shall thereafter
pay Landlord the monthly Estimated Operating Expenses identified therein on the
first (1st) day of each month concurrently with the payment of each month’s
Monthly Rent. Landlord will provide Tenant with annual pro forma estimates of
these expenses.


B.    Tenant's Pro Rata Share. For purposes of calculating Tenant’s Pro Rata
Share of Operating Expenses, “Tenant’s Pro Rata Share” shall be a fraction, the
numerator of which is the Rentable Area of the Premises, as determined by
Landlord’s Architect, and the denominator of which is the Rentable Square Feet
of the Building. The parties hereto acknowledge that the Rentable Square Feet of
the Building is the amount indicated in Section 1.4 of this Lease.


C.    Annual Adjustment. Within ninety (90) business days after each calendar
year in which the sum of Tenant’s Pro Rata Share of actual Operating Expenses
exceeds the amount of the Base Year Expense Stop, or Tenant pays Estimated
Operating Expenses, Landlord shall furnish Tenant with a statement (“Landlord’s
Operating Statement”) showing in reasonable detail: (i) Tenant’s Pro Rata Share
of the actual Operating Expenses for the previous



calendar year; and (ii) the total sum of Tenant’s payments of Estimated
Operating Expenses for the previous calendar year. If Tenant’s Pro Rata Share of
the actual Operating Expenses for the previous calendar year exceeds the
Estimated Operating Expenses for that calendar year paid by Tenant, then Tenant
shall pay the deficiency within thirty (30) business days after receipt of the
Landlord’s Operating Statement, which obligation shall survive any termination
or expiration of this Lease. If the Estimated Operating Expenses for the
calendar year paid by Tenant exceeds Tenant’s Pro Rata Share of the actual
Operating Expenses for that period, then the excess shall be credited against
Tenant’s Pro Rata Share of future Operating Expenses or paid to Tenant within
ten (10) days after the date of Landlord’s Operating Statement, if such excess
was paid by Tenant in the last year of the Term of the Lease.


D.    Contest. Tenant shall have the right to contest the amount of actual
Operating Expenses; provided, however, that Tenant shall have paid the Operating
Expenses, as specified in Landlord’s Operating Statement, to Landlord within ten
(10) days after Tenant’s receipt of Landlord’s Operating Statement. In the event
of such contest, the Operating Expenses shall be audited by a certified public
accountant or professional auditor selected by Landlord and paid on an hourly
basis with no contingency or percentage commission. If actual Operating
Expenses, as determined by the audit, are ninety-five percent (95%) or more of
the amount specified in Landlord’s Operating Statement, then Tenant shall
reimburse Landlord for all costs and expenses Landlord incurred as a result of,
or related directly or indirectly to, the contest or conducting the audit. If
actual Operating Expenses, as determined by the audit, are less than ninety-five
percent (95%) of the amount specified in Landlord’s Operating Statement, then
Tenant shall receive a credit for the amount of Operating Expenses that Tenant
has overpaid against Tenant’s Pro Rata Share of future Operating Expenses (and
Landlord shall be responsible for the costs of the audit). Notwithstanding
anything contained herein to the contrary, Tenant shall be deemed to have
accepted and approved the accuracy of Landlord’s Operating Statement if Tenant
does not furnish Landlord with a written statement contesting the amount of
actual Operating Expenses within thirty (30) business days after Tenant’s
receipt of Landlord’s Operating Statement.


6.10    COST SAVINGS CAPITAL IMPROVEMENT. “Cost Savings Capital Improvement”
shall mean any equipment, device or other improvement acquired subsequent to the
Term Commencement Date of the Lease: (i) to achieve economies in the operation,
maintenance and repair of the Building or Common Area; (ii) to comply with any
Regulation; or
(iii)to comply with any other governmental requirement with respect to the air
quality, health, safety or construction requirements, if the cost thereof is
capitalized on the books of Landlord in accordance with generally accepted
accounting practices. “Cost Savings Capital Improvement Amortization” shall mean
the amount determined by multiplying the actual costs, including financing
costs, of each Cost Savings Capital Improvement acquired by Landlord, by the
constant annual percentage required to fully amortize such cost over the useful
life of the Cost Savings Capital Improvement (as reasonably determined by
Landlord at the time of acquisition). The Cost Savings Capital Improvement
Amortization shall be allocated and charged to Tenant in accordance with
generally accepted accounting and management practices and as an amount per
square foot of rentable area.


6.11    PERSONAL PROPERTY TAXES. Tenant shall pay directly, prior to
delinquency, any and all taxes and assessments levied or assessed during the
Term upon or



against (i) Tenant's Property, furniture, equipment, and any other personal
property installed or located in the Premises and (ii) all Alterations, as
defined in Section 13.1 hereof, including all additions, betterments, or
improvements of whatever kind or nature made by Tenant to the Premises, that are
separately assessed or cause the assessment for the Premises to be greater than
it would have been with standard tenant improvements and no Alterations.
Whenever possible, Tenant shall cause Tenant’s Property and all such other
property to be assessed and billed separately from the real property of
Landlord. If Tenant’s Property and such other property is assessed and taxed
with Landlord’s property, Tenant shall pay one hundred percent (100%) of such
taxes within ten (10) days after receiving a statement delineating the amount of
such taxes owed by Tenant. If any governmental authority requires a tax to be
paid by Tenant, but collected by Landlord for and on behalf of such governmental
authority, then Tenant shall pay, at the election of Landlord, one-half (½) or
one-twelfth (1/12th) of the annual amount of such tax to Landlord semi-annually
or monthly, as the case may require, in advance with the Monthly Rent payment.




ARTICLE VII. SECURITY DEPOSIT


7.1    SECURITY DEPOSIT. Tenant shall pay Landlord the additional Security
Deposit upon execution of this Lease. Tenant shall not be entitled to any
interest on the Security Deposit.


7.2    USE OF SECURITY DEPOSIT. If Tenant breaches or fails to perform any of
Tenant’s obligations under this Lease, Landlord shall have the right, but not
the obligation, to use or retain all or any part of the Security Deposit to cure
the breach or failure of performance, and to compensate Landlord for any damages
sustained by Landlord, including, but not limited to payment of: (i) delinquent
rent; (ii) interest on delinquent rent; (iii) late charges on delinquent rent;
(iv) the cost of performing any of Tenant’s obligations under this Lease; (v)
the cost of repairing damages to the Premises not covered by Landlord’s
insurance; (vi) the cost of cleaning, maintaining; repairing, or restoring the
Premises; (vii) attorneys’ and accountants’ fees and disbursements and awarded
court costs; (viii) brokerage commissions and finders’ fees; and, (ix)
reasonable interest on any and all of the above at the “Remedy Rate” from the
date due until paid; provided, however, that retention of all or any part of the
Security Deposit shall not affect Tenant’s obligations under this Lease or
Landlord’s other rights and remedies provided at law, in equity, or under this
Lease. If any portion of the Security Deposit is used as provided for in this
Section, then within five (5) business days after written demand by Landlord,
Tenant shall deposit with Landlord sufficient cash to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be an Event
of Default under this Lease.


7.3    SECURITY INTEREST. Tenant hereby grants Landlord a security interest in
the Security Deposit and in all additions thereto, substitutions therefor and
proceeds thereof, including proceeds of proceeds, for the purpose of securing
all of Tenant’s obligations of the Premises (“Secured Obligations”). Tenant
hereby agrees to execute and deliver on demand, and hereby irrevocably
constitutes and appoints Landlord the attorney-in-fact of Tenant to execute,
deliver and, if appropriate, to file with the appropriate filing officer or
office, such security agreements, financing statements or other instruments as
Landlord may request or require in



order to impose, perfect or continue the lien or security interest hereof more
specifically thereon and Tenant shall pay, as Additional Rent, all filing fees
and costs in connection therewith, and shall pay all costs and expenses of any
record searches for financing statements Landlord may require. Tenant covenants
that Tenant shall not lease, sell, convey or in any manner transfer or encumber
any of its interest in the Security Deposit or any interest therein. Upon
Tenant’s default with respect to any provision of this Lease, including, but not
limited to, the provisions relating to the payment of any rent, Landlord shall
have all rights and remedies of a secured party under California’s Uniform
Commercial Code, as well as other rights and remedies available at law or in
equity, and Landlord may also invoke any of the remedies provided in the Lease.


7.4    REFUND AND TRANSFER. If Tenant fully and faithfully performed all of
Tenant’s obligations under this Lease then, upon the Expiration Date (or upon
the earlier termination without Tenant’s fault) and after Landlord has inspected
the Premises, has cleaned and repaired any damage to the Premises caused by
Tenant, and has received invoices for such repair or cleaning costs, if any,
Landlord shall return the Security Deposit or any balance thereof to Tenant.
Landlord’s return of the Security Deposit, or that portion remaining after
deduction, to one of the individuals comprising Tenant shall constitute
Landlord’s fulfillment of Landlord’s obligations under this Section 7.4, and
Landlord shall be automatically released from any and all further liabilities,
obligations, costs, expenses, demands, causes of action, claims or judgments,
arising from or growing out of, or connected with the Security Deposit. If
requested, Landlord agrees to provide Tenant with copies of receipts for any
allowable deductions of the Security Deposit. If requested, Tenant shall execute
a form of release and such other documentation as may be required to further
effect the provisions of this Section 7.4. Landlord may transfer the Security
Deposit, or that portion remaining after any deduction, to Landlord’s
successor-in-interest, and shall upon such transfer be discharged from any
further liability with respect to the Security Deposit. Tenant expressly waives
the provisions of Section 1950.7 of the California Civil Code, as amended or
recodified from time to time, relating to Landlord’s obligations in connection
with security deposits.




ARTICLE VIII.
USE AND MAINTENANCE OF THE COMMON AREA


8.1    MAINTENANCE OF COMMON AREA. Landlord, at all times, will maintain the
Common Area in good condition and repair. Landlord shall have the right from
time to time to: (i) make reasonable additions to or changes in, and deletions
from the Common Area; (ii) enter into, modify, and terminate easements,
licenses, and other agreements pertaining to the use and maintenance of the
Common Area; and (iii) perform any other acts in and to the Common Area that
Landlord reasonably deems appropriate. Notwithstanding the foregoing, Landlord
shall not incur any liability to Tenant, its employees, agents, customers or
invitees as a result of any failure of any security system installed on the
Building and the Land or any security procedure instituted at the Building,
unless such failure is the result of the willful misconduct or intentional acts
of Landlord or any of its agents, contractors, subcontractors, or employees.
Landlord makes no representations or warranties concerning the ability of
Landlord, its employees, agents, contractors or subcontractors to maintain the
Building and the Common Area in a secure fashion. To the extent allowed by
applicable law, Tenant hereby waives its right to



recover from Landlord and Landlord’s officers, directors, shareholders,
employees, licensees, invitees and agents any and all damages, losses,
liabilities, costs or expenses whatsoever (including attorney’s fees and costs)
and claims therefor, known or unknown or foreseen or unforeseen, arising from or
related to any failure of Landlord or Landlord’s officers, directors,
shareholders, employees, licensees, invitees or agents to provide a safe and
secure Common Area or Building. Tenant expressly waives the benefits of Section
1542 of the California Civil Code, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


8.2    TENANT’S USE OF COMMON AREA. Landlord hereby grants to Tenant, for the
Term, subject to the terms of this Lease, a nonexclusive right to use the Common
Area. Such right of use is limited solely to the ingress and egress of
customers, invitees, employees and licensees of Tenant, in common with other
occupants and tenants of the Building, to and from the Premises and the public
streets adjacent to the Building, for both vehicular and pedestrian traffic and
for the parking of vehicles in accordance with Section 8.4 hereof. The Common
Area shall be used and maintained pursuant to this Article.


8.3    COMPLIANCE WITH LANDLORD’S RULES AND REGULATIONS. Landlord has
established reasonable rules and regulations (“Rules and Regulations”), which
are attached hereto as Exhibit “E”, for the management, safety, care and
cleanliness of the Building and for the convenience of all occupants and tenants
of the Building. Tenant, together with all other persons entering or occupying
the Premises at Tenant’s request or with Tenant’s permission, including but not
limited to Tenant’s invitees and customers, shall comply with the Rules and
Regulations and any violation thereof shall be a default under this Lease by
Tenant. Landlord reserves the right to amend the Rules and Regulations at any
time and from time to time.


8.4    PARKING. Tenant shall only have the right to use the number of parking
spaces specified in Section 1.18 hereof. The automobiles and other motor
vehicles of Tenant, its employees, agents, invitees, guests, contractors and
subcontractors shall be parked only in areas designated by Landlord, and
Landlord shall have the right to remove the vehicles of Tenant or any of its
employees, agents, invitees, guests, contractors or subcontractors found in an
area not designated by Landlord, without liability of any kind for such act on
the part of Landlord, its employees or agents. In the event Tenant desires
additional parking spaces, Tenant shall give written notice of the number of
additional spaces Tenant desires, whereby Landlord will act diligently to obtain
said additional parking spaces across the street from the Premises. The cost of
such additional parking spaces shall be paid by Tenant.


8.5    NO OBSTRUCTION. Tenant shall not obstruct any portion of the Common Area
by placing or allowing any item on it, including without limitation, newspaper
racks, bicycle stands, merchandise, refuse or other materials.







ARTICLE IX. SERVICES


9.1    LANDLORD’S OBLIGATIONS. Landlord shall provide janitorial service five
(5)days per week to the Building (including the Premises and any other premises
used by other tenants) and the Common Area, generally consistent with that
furnished in other first class office buildings in the area in which the
Building is located, and window washing as determined by Landlord. Landlord
makes no representation with respect to the adequacy or fitness of the air
conditioning or ventilation equipment in the Building to maintain temperatures
which may be required for, or because of, any equipment of Tenant, other than
normal fractional horsepower office equipment, and Landlord shall have no
liability for loss or damage in connection therewith. Landlord’s obligations set
forth in this section shall constitute Operating Expenses as more fully
described in Section 6.5 hereof. Landlord agrees to provide additional air-
conditioning and electricity for the operation of the server and loft rooms.


9.2    DIRECT CHARGE FOR ADDITIONAL AND EXTRAORDINARY SERVICES. During the first
six (6) months of the Lease Term, Landlord may impose a reasonable charge for
the usage of any janitorial services required to the Common Area because of any
non-building standard improvements in the Premises, the carelessness of Tenant,
the nature of Tenant’s business (including the operation of Tenant’s business
other than during normal business hours) and for the removal of any refuse and
rubbish from the Premises. The standard Building hours shall be 7:30 a.m. to
6:00 p.m., Monday through Friday. Landlord may impose a reasonable charge for
after-hours usage of the Building and/or Premises by Tenant.


Landlord has previously installed a separate HVAC system for Tenant’s IT room
and lab rooms and a meter to monitor electrical use for data system and lab
rooms and for said HVAC system. Landlord will bill Tenant every three (3) months
the cost for its electrical usage until Tenant occupies the entire Building, at
which time, the bills for such electrical use shall be sent directly to Tenant
from the provider and paid by Tenant directly to the provider. Also, maintenance
costs on said separate HVAC system will be billed to Tenant as such costs arise.


9.3    LIMITATION ON LANDLORD LIABILITY. Landlord shall not be liable for any
failure to furnish any services or utilities to the Building (including the
Premises and/or the Common Area), when such failure is caused by acts of God,
accidents, breakage, repairs, strikes, boycotts, war, riot, civil commotion or
insurrection, national or public emergency, a condemnation or taking, damage or
destruction of the Building or Premises, lockouts, other labor disputes, in
order to make repairs, alterations or improvements to the Premises or the
Building, the inability to obtain an adequate supply of fuel, steam, water,
electricity, labor or other supplies or for any other condition beyond
Landlord’s reasonable control, including without limitation, any governmental
agency conservation program, and Tenant shall not be entitled to any damages nor
shall such failure relieve Tenant of the obligations to pay the full rent
reserved hereunder or constitute to be construed as a constructive or other
eviction of Tenant. If Landlord receives advance notice of any repair, strike,
boycott, labor dispute, any other cause beyond the reasonable control of
Landlord, improvement or maintenance procedure which will result in the
interruption of the water, electrical, heating, ventilation or air conditioning
services being



provided to the Building and/or the Common Area, Landlord shall give notice
thereof to Tenant as soon as reasonably possible. In the event any governmental
entity promulgates or revises any statutes, ordinance or building, fire or other
code or imposes mandatory or voluntary controls or guidelines on Landlord or the
complex or any part thereof, relating to the use or conservation of energy,
water, gas, light or electricity or the reduction of automobile or other
emissions or the provision of any other utility or service provided with respect
to this Lease or in the event Landlord is required or elects to make alterations
to the Building or Common Area or portion thereof, in order to comply with such
mandatory or voluntary controls or guidelines, Landlord may, in its sole
discretion, comply with such mandatory or voluntary controls or guidelines or
make such alterations to the Building or Common Area or portion thereof. Such
compliance and the making of such alterations shall in no event entitle Tenant
to any damages, relieve Tenant of the obligation to pay the full rent reserved
hereunder or constitute or be construed as a constructive or other eviction of
Tenant. In addition, the cost of such compliance and alterations shall be deemed
to be a Cost Savings Capital Improvement as defined in Section 6.10 of this
Lease.


9.4    ADDITIONAL SERVICE EQUIPMENT. Without the prior written consent of
Landlord, which Landlord may refuse in its sole discretion, Tenant shall not use
any apparatus or device in the Premises using current in excess of 110 volts
which will in any way increase the amount of electricity or water usually
furnished or supplied for use of the Premises; nor connect any apparatus,
machines or device with water pipes or electric current (except through existing
electrical outlets in the Premises), for the purpose of using electric current
or water. The cost of any separate conduit, wiring or panel requirements and the
installation, maintenance and repair thereof shall be paid for by Tenant and
Tenant agrees to reimburse Landlord promptly upon demand therefor by Landlord.
If the temperature otherwise maintained in any portion of the Premises by the
heating, air conditioning or ventilation systems is affected as a result of (i)
any lights, machines or equipment (including without limitation, electronic data
processing machines) used by Tenant in the Premises; or (ii) the occupancy of
the Premises by more than one (1) person per two hundred (200) square feet of
rentable area therein; then Landlord shall have the right to install any
machinery and equipment which Landlord reasonably deems necessary to restore
temperature balance, including without limitation, modifications to the standard
air conditioning equipment, and the cost thereof, including the cost of
installation and any additional cost of operation and maintenance incurred
thereby, shall be paid by Tenant to Landlord upon demand by Landlord.




ARTICLE X. INSURANCE


10.1    GENERAL INSURANCE. Tenant shall, at its expense, maintain in effect from
and after the Term Commencement Date and continuously thereafter until the
Expiration Date, the policies of insurance required under this Article. All
policies that Tenant is required to obtain under this Article shall be written
on an occurrence basis and shall be issued by companies licensed to do business
in California with a general policyholder’s rating of not less than “A” and a
financing rating of not less than Class “X,” as rated by the most current
available “Bests” Insurance Reports. On or before the Term Commencement Date and
prior to Tenant’s entry as permitted under the Construction Rider, Tenant shall
furnish Landlord with a certificate



of insurance reasonably acceptable to Landlord showing that the policies
required pursuant to this Article are in effect, that Landlord shall be notified
by the carrier in writing thirty (30) days prior to cancellation, material
change, or nonrenewal of such insurance, and that Landlord, and upon Landlord’s
request, any Landlord’s Lender and property manager, are included as additional
insured(s). The policies that Tenant is required to obtain pursuant to this
Article shall include Landlord and, upon Landlord’s request, any Landlord’s
Lender and property manager, as additional insureds and shall be primary
policies, unaffected by any insurance or self- insurance Landlord may have. If
Tenant carries any of the insurance required hereunder in the form of a blanket
policy, any certificate required hereunder shall make specific reference to the
Premises. If Tenant fails to procure and maintain, throughout the Term, the
policies of insurance required by this Article, then Tenant shall be solely
liable for any loss or cost resulting from such failure, and, in addition,
Landlord shall have the rights and remedies specified in Article XVIII hereof.


10.2    COMMERCIAL GENERAL LIABILITY INSURANCE. Tenant shall obtain and keep in
force throughout the Term, a policy or policies of commercial general liability
insurance covering the Premises and Tenant’s business (or that of any subtenant,
licensee, or concessionaire, if permitted under Article XXI) with combined
single limit coverage in amounts not less than Two Million Dollars ($2,000,000)
per occurrence and Three Million Dollars ($3,000,000) annual aggregate. All of
such insurance shall be primary and noncontributing with any insurance which may
be carried by Landlord and shall contain a provision that Landlord, although
included as an insured, shall nevertheless be entitled to recover under the
policy for any loss, injury, or damage to Landlord, its agents and employees, or
the property of such persons by reason of the negligence of Tenant. All such
insurance shall specifically insure Tenant’s performance of Tenant’s indemnity
obligations under this Lease. The adequacy of the coverage afforded by the
liability and property damage insurance shall be subject to review by Landlord
from time to time, and, if it appears in such a review that a prudent
businessperson in the area operating a similar business to that operated by
Tenant on the Premises would increase the limits of its liability insurance,
Tenant shall effect such increases within thirty (30) days after receipt of
notice from Landlord.


10.3    WORKERS’ COMPENSATION INSURANCE. If the nature of Tenant’s business is
such as to place any or all of its employees, contractors, subcontractors or
agents under the coverage of local workers’ compensation or similar statutes,
Tenant shall keep in force workers’ compensation or similar insurance affording
statutory coverage and containing statutory limits. If Landlord is required to
obtain workers’ compensation or similar insurance in connection with Landlord’s
ownership, operation, or leasing of the Premises or the performance of
Landlord’s obligations under the Lease, the cost of any such workers'
compensation or similar insurance shall be an Operating Expense.


10.4    PROPERTY AND EXTENDED COVERAGE INSURANCE. Tenant shall keep in force an
“all risks” property insurance policy, with vandalism and malicious mischief
endorsements, covering one hundred percent (100%) of the replacement cost of all
Tenant’s Property, with an inflation rider or endorsement attached thereto and,
if requested by Landlord or Landlord’s Lender, twelve (12) months’ business
interruption insurance rider or endorsement attached thereto.



10.5    WAIVER OF SUBROGATION. Notwithstanding anything to the contrary
contained herein, Landlord and Tenant hereby waive any rights each may have
against the other on account of any loss or damage occasioned to Landlord or
Tenant, their respective property, the Premises or its contents, arising from
any risk covered by the insurance required hereunder. The parties each, on
behalf of their respective insurance companies insuring the property of either
Landlord or Tenant against any such loss; waive any right of subrogation that it
may have against Landlord or Tenant, as the case may be. The foregoing waivers
of subrogation shall be operative only so long as available without invalidating
either Landlord's or Tenant's policy of insurance.






ARTICLE XI. USE OF PREMISES


11.1    PERMITTED USE. Subject to all liens, encumbrances and other matters of
record, Tenant shall use the Premises solely for the Use of the Premises
specified in Section 1.13 hereof from the date possession of the Premises is
delivered to Tenant until the Expiration Date. No other use shall be permitted
without the prior express written consent of Landlord, which consent may be
withheld in Landlord's sole discretion. Notwithstanding the foregoing, Landlord
shall have the right, in its sole and absolute discretion, terminate easements,
dedications and rights in, on or over the Premises, the Common Area and the
Building, without Tenant’s approval, that Landlord deems necessary or desirable.
Upon request of Landlord, Tenant shall sign any of the aforementioned documents
or any documents reasonably required to effectuate the rights so granted by
Landlord, and Tenant’s failure to do so within ten (10) days after Landlord’s
written request shall constitute a material default of this Lease by Tenant
without the need for further notice to Tenant.


COMPLIANCE WITH LAWS; NUISANCE. Tenant shall, at its sole expense and at all
times, comply fully with (i) all federal, state and local laws, including all
zoning laws and ordinances, and all regulations, codes, requirements, public and
private land use restrictions rules and orders, including without limitation
Environmental Regulations, as defined below in Section 11.3, and the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended (“ADA”)
(individually and collectively, “Regulations”') that apply to the Premises or
Tenant’s use or occupancy thereof, including but not limited to the obligation
to alter, maintain, repair or restore the Premises in compliance and conformity
with all such Regulations, but excluding any non-compliance or non-conformity
that existed prior to the Original Lease, which shall be Landlord's
responsibility, and (ii) any and all requirements and recommendations of any
insurance organization or company necessary for the maintenance of reasonable
fire and public liability insurance covering the Premises. Tenant shall neither
store, use nor sell any article in or about the Premises, nor permit any act,
that would cause the premiums for insurance to increase or cause a cancellation
of any policy upon the Premises. Tenant shall not occupy, suffer or permit the
Premises or any part thereof to be used for any illegal, immoral or dangerous
purpose, or in any other way contrary to the law or the rules or regulations of
any public authority. Tenant shall not commit; or suffer to be committed, any
waste upon the Premises, or any public or private nuisance, or any other act or
thing which may disturb the quiet enjoyment of any neighbors of the Premises.
Tenant shall not conduct or permit to be conducted any sale by auction in or on
the

Premises.


11.2    ENVIRONMENTAL COMPLIANCE. Tenant represents, warrants, and covenants to
Landlord that Tenant shall at no time use or permit the Premises to be used in
violation of any Regulations, including any Regulations which relate to or
govern Hazardous Materials and/or the environmental conditions in, on, under or
about the Premises, including, but not limited to, air quality, soil and surface
and subsurface water conditions (individually and collectively, “Environmental
Regulations”). Tenant shall assume sole and full responsibility for, and shall
remedy at its sole cost and expense, all such violations. Tenant shall at no
time use, generate, release, store, treat, dispose of, or otherwise deposit, in,
on, under or about the Premises, any hazardous or toxic substances, wastes or
related materials (“Hazardous Materials”) or permit or allow any third party to
do so, without Landlord’s express, prior, written consent and Tenant’s
compliance, at Tenant’s sole cost and expense, with all Environmental
Regulations. Tenant shall pay or reimburse Landlord for any costs or expenses
incurred by Landlord, including reasonable attorneys’, engineers’, consultants’
and other experts’ fees and disbursements incurred or payable to determine,
review, approve, consent to or monitor the requirements for compliance with
Environmental Regulations. For the purposes of this Section, Hazardous Materials
shall include, but not be limited to, asbestos, asbestos-containing matter, and
the group of organic compounds known as polychlorinated biphenyls, as well as
substances defined as “hazardous substances” or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq. (“CERCLA”); the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1802; the Resource Conservation Recovery
Act of 1976, 42 U.S.C. Section 6901 et seq. (“RCRA”); those substances
identified in regulations, orders, and publications adopted pursuant to
California Health and Safety Code § 25249.8, as “Chemicals known to Cause Cancer
or Reproductive Toxicity;” and those substances defined as “hazardous wastes” in
Section 25117 of the California Health and Safety Code and in the regulations
adopted and publications promulgated pursuant thereto and any Regulation which
now exists or which may be enacted or become effective after the date of this
Lease; all as the foregoing may be amended or recodified from time to time.
Tenant shall provide Landlord with written notification, immediately upon the
discovery or notice or reasonable grounds to suspect, by Tenant, its successors,
assigns, licensees, invitees, employees, agents, partners and/or any other third
party, that any provision of this Section has not been strictly complied with.
It shall be an Event of Default under this Lease, entitling Landlord to exercise
any of its rights and remedies under this Lease, if any provision of this
Section is not strictly complied with at all times. Landlord’s election to
conduct such inspections shall not be construed as approval of Tenant’s use of
the Premises or any activities conducted thereon, and shall in no way constitute
an assumption by Landlord of any responsibility whatsoever of Tenant’s use of
the Premises or Hazardous Materials.


11.3    LANDLORD’S RIGHT OF ENTRY. Landlord, at reasonable times, upon
reasonable notice, may go into the Premises without any liability whatsoever for
the purposes of:
(i)    performing all of Landlord’s obligations under this Lease; (ii)
inspecting the Premises; (iii) inspecting the performance by Tenant of the terms
and conditions hereof; (iv) showing the Premises to prospective tenants (but
only within the last six (6) months of the Term or after a default of this Lease
by Tenant), purchasers, or mortgagees; and (v) posting notices for the
protection of Landlord on the Premises. Except in the case of an emergency and
to perform Landlord’s obligations under the Lease, Landlord shall give Tenant
reasonable prior notice of



any and all intended entries or inspections pursuant to this Section.




ARTICLE XII. MAINTENANCE AND REPAIR OF PREMISES


12.1    TENANT’S MAINTENANCE OBLIGATIONS. Except for Landlord’s repair
obligations specifically set forth in Article XV hereof, and Landlord’s
obligations set forth in Section 9.1 hereof, from and after the Term
Commencement Date, and continuously thereafter until the Expiration Date,
Tenant, at Tenant’s sole expense, shall maintain the Premises, Tenant’s
Property, Tenant Improvements, and all portions of the Premises in a first-class
order and neat, clean and sanitary condition and repair, including any necessary
repairs and replacements covered by Tenant’s negligence, to any portion of the
Premises except for such repairs as may be required because of the gross
negligence, intentional act, or willful misconduct of Landlord. Tenant’s
obligations shall include, but not be limited to, the following: (i) painting,
redecorating, and renovating the interior of the Premises and Tenant’s Property;
(ii) keeping all Tenant’s mechanical and electronic equipment, systems and
apparatus free of vibration and noise which may be transmitted beyond the
Premises; and (iii) maintaining Tenant’s signs permitted by this Lease in
first-class order, condition and repair. If Tenant or its agents, employees,
contractors or subcontractors cause any damage to any property surrounding the
Premises including, but not limited to, damage to or blockage of the water,
sewer, HVAC, or electrical systems, then Tenant shall promptly repair any such
damage, or, upon Landlord’s election, reimburse Landlord for the cost of such
repair plus an administrative fee equal to three percent (3%) of the cost of
such repair.


12.2    ANTENNAE/LIGHTS. Tenant shall not erect, construct, place or permit any
television, radio, telecommunications or other electronic towers, aerials,
antennae, satellite dishes or devices of broadcast or reception or other means
of communication on the Premises or Building without Landlord’s prior written
consent, which consent may not be unreasonably withheld by Landlord.


12.3    LANDLORD’S CURE. If Tenant fails to commence any of the Tenant’s
obligations listed in Section 12.1 hereof within ten (10) days after receipt of
Landlord’s written demand to perform such obligations, or fails to adequately
complete the performance of such obligations within a reasonable time after
commencement, then Landlord may, but is not obligated to, perform such
obligations without liability to Tenant for any loss to Tenant’s stock or
business that might arise by reason thereof. Tenant shall reimburse Landlord on
demand in an amount equal to the actual cost reasonably incurred by Landlord in
the performance of such obligations.




ARTICLE XIII. ALTERATIONS AND ADDITIONS


13.1    ALTERATIONS. For all alterations, improvements, repairs or installations
of any kind in excess of Ten Thousand Dollars ($10,000), Tenant shall not make
(i) any alterations, improvements, additions, or utility installations,
including without limit, altering the carpeting,



hallway entry doors, floor or window coverings, locks, air lines, power panels,
electrical distribution systems, telecommunications lines, antenna, satellite
dishes, computer cables, lighting fixtures, space heaters, air conditioning or
plumbing in, on, or about the Premises or (ii) any change or alteration to the
Premises (individually and collectively, “Alterations”) without Landlord’s
express, prior, written consent, which consent shall not be unreasonably
withheld or delayed. Repairs, alterations or improvements of any kind (except
structural) less than Ten Thousand Dollars (10,000), can be made by Tenant
without Landlord’s express prior written consent. Landlord reserves the right to
disapprove any Alterations, wholly on aesthetic grounds, in Landlord’s sole
discretion. If Tenant makes or commences any Alterations without the prior
written approval of Landlord, Landlord shall have the right to require that
Tenant remove any or all of such Alterations at Tenant’s sole expense and shall,
if Tenant fails to timely remove said Alterations, also have the right to
declare Tenant in default and to terminate this Lease. Any Alterations shall at
all times comply fully with all applicable federal, state and municipal laws,
ordinances, regulations, codes and other governmental requirements now or
hereafter in force and Tenant shall, at Tenant’s sole cost and expense, take all
necessary actions now or hereafter to ensure such compliance including paying
the cost of any alteration or improvement of the Common Area that is required by
any such governmental requirement as a result of any Alteration. Alterations
shall not include the Tenant Improvements referenced in Exhibit “D.”


Tenant shall provide Landlord with a written request for approval and proposed,
detailed plans for any Alterations that Tenant would like to make, and if not to
be designed and constructed by Landlord’s architect and/or contractor, the
identity of Tenant’s architect and/or contractor, who shall be subject to
Landlord’s approval. Landlord shall have the right to condition its consent upon
Tenant’s: (i) obtaining a building permit and complying with all Regulations for
the Alterations from appropriate governmental agencies; (ii) furnishing a copy
of such building permit and evidence of such compliance to Landlord prior to the
commencement of such work; (iii) complying with all the conditions of such
building permit and all Regulations; (iv) providing Landlord with plans and
specifications for the Alterations for Landlord’s prior written approval; (v)
providing Landlord with a copy of the construction contract, construction
schedule, trade payment breakdown and list of subcontractors and suppliers for
Landlord’s prior written approval; (vi) recording a statutory payment and
performance bond issued by a corporate surety acceptable to Landlord and in an
amount equal to the construction cost and acceptable to Landlord; (vii)
providing Landlord with ten (10) days’ written notice prior to commencing any
such work; (viii) paying Landlord an administrative fee in the amount of Four
Hundred Dollars ($400) for reviewing such plans; and (ix) requiring any
contractors used by Tenant carry a comprehensive liability insurance policy, on
a “per-occurrence basis,” covering bodily injury in the amounts of One Million
Dollars ($1,000,000) for death or injury to any one person, Five Million Dollars
($5,000,000) for death or injury to more than one person, and One Million
Dollars ($1,000,000) for property damage, and (x) removing the Alteration and
restoring the Premises at the end of the Lease Term. If Landlord does not inform
Tenant in writing of this requirement for restoration at the time of Landlord’s
approval of the Alteration, Landlord waives this requirement for the subject
Alteration. Notwithstanding the foregoing, Landlord may withhold its consent, if
such Alterations would necessitate modifications to the Common Area. Landlord
may require proof of such insurance prior to allowing Tenant to commence any
Alterations. Landlord’s approval of the plans, specifications and working
drawings for any Alterations shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency or compliance with
all laws, rules and regulations of







--------------------------------------------------------------------------------





governmental agencies or authorities. Landlord shall not be liable for any
damage, loss, or prejudice suffered or claimed by Tenant, its agents or any
other person or entity on account of:
(a) the approval or disapproval of any plans, contracts, bonds, contractors,
sureties or matters; (b) the construction of any Alterations or performance of
any work, whether or not pursuant to approved plans; (c) the improvement of or
alteration or modification to any portion of the Premises; or, (d) the
enforcement or failure to enforce any of the covenants, conditions and
restrictions contained in this Lease. Landlord's approval of Tenant's plans, or
requirement that Tenant modify Tenant’s plans, shall not be deemed Landlord’s
express or implicit covenant or warranty that such plans are safe or comply with
any or all Regulations.


13.2    CONSTRUCTION OF ALTERATIONS. Tenant shall pay when due all claims for
labor or materials furnished or alleged to have been furnished to or for Tenant
at, on, or for use in the Premises. Tenant shall keep the Building, including
the Premises, free and clear of all mechanics’ liens and all other liens. Tenant
shall give Landlord immediate written notice of any lien filed against the
Building, including the Premises, related to or arising from work performed by
or for the Tenant. Tenant shall give Landlord not less than ten (10) days’ prior
written notice of the commencement of any Alterations in the Premises, and
Landlord shall have the right to post notices of non-responsibility in or upon
the Premises as provided by law. If Tenant shall in good faith contest the
validity of any such lien, claim or demand, then Tenant, at its sole expense,
shall defend, indemnify and hold Tenant and Landlord harmless against the same
and shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof against the Tenant, Landlord, the Premises or the
Building. Upon Landlord’s request, Tenant shall furnish to Landlord a corporate
surety bond, in form and content and issued by a corporate surety satisfactory
to Landlord, in an amount equal to one and one-half (1½) times the amount of
such contested lien, claim or demand, indemnifying Landlord and Tenant from
liability for any such lien, claim or demand and holding the Building (including
the Premises), free and harmless from and against the effect of any such lien,
claim or demand, and causing the release and reconveyance of said lien from the
Building. In addition, Landlord shall have the right to require that Tenant pay
Landlord’s reasonable attorneys’ fees and disbursements, court costs and other
reasonable costs actually incurred in defending any such action if Landlord is
named as a party to any such action, if the lien encumbers any portion or
interest in the Building and/or if Landlord elects to defend any such action or
lien. Tenant shall execute and deliver to Landlord a valid notice of completion
of any Alterations in accordance with Section 3093 of the California Civil Code,
as amended or recodified from time to time (“Tenant’s Certificate of
Completion”), in recordable form. Landlord shall have the right to record or
cause Tenant to record Tenant’s Certificate of Completion in the Official
Records of the County Recorder’s Office of the County of Santa Clara,
California.


13.3    TITLE TO ALTERATIONS. Subject to Section 14.1 hereof, any and all
Alterations which may be made in or upon the Premises shall become the property
of Landlord and remain upon and be surrendered with the Premises at the
expiration of the Term without compensation to Tenant unless Landlord requires
that Tenant remove the Alterations pursuant to Section 14.2 hereof.


13.4    SIGNS. At Tenant’s sole cost and expense, Tenant shall be entitled to
receive signage on the monument outside, on the exterior of the Building and one
Tenant sign located on the glass surface of the interior lobby wall. If Tenant
thereafter desires to change, modify or



amend Tenant’s signage, such changes, modifications or amendments shall be
subject to Landlord’s approval and shall be made at Tenant’s sole cost and
expense and in no event shall be deemed to constitute Landlord’s consent to any
transfer of Tenant’s interest, unless such Transfer (as defined in Section 20.1
hereof) complies with the terms and provisions of Article XXI hereof. Tenant
shall not place, erect or maintain or cause to be placed, erected or maintained
on or to the roof or any exterior door, wall, window or the roof of the Premises
or Building, or on or to the glass of any window or door of the Premises or
Building, or on or to any sidewalk or other location outside the Premises, or
within any window space in the Premises, or within any entrance to the Premises,
any sign, marquee (flashing, moving, hanging, handwritten, or otherwise), decal,
placard, awning, decoration, flashing, moving or hanging lights, lettering, or
any other advertising matter of any kind or description, without first obtaining
Landlord’s written consent and provided such complies with all applicable
governmental regulations and ordinances and does not violate any recorded
restrictions. If Tenant places or causes to be placed or maintained any of the
foregoing, Landlord or Landlord’s representative may remove the same at Tenant’s
sole cost and expense and without notice or liability and without such removal
constituting a breach of this Lease or entitling Tenant to claim damages on
account thereof. No illuminated sign located in the interior of the Premises and
which is visible from the outside thereof shall be permitted. All signs located
in the interior of the Premises shall be in good taste so as not to detract from
the general appearance of the Building. Tenant shall repair, at its sole cost
and expense, any damage to the Premises or Building caused by the erection,
maintenance or removal of any sign, marquee, awning, decoration or other
attachment. All window coverings on the Premises visible from outside the
Building shall be subject to Landlord’s approval, which may be withheld in
Landlord’s sole and absolute discretion.


Notwithstanding the foregoing, subject to Landlord’s prior written approval, and
all governmental regulations, Tenant, at Tenant’s sole cost and expense, may
install signage identifying its business name, on an exterior wall of the
Building in the front of its Premises, and on the existing monument sign on the
Land, provided Tenant, at Tenant’s sole cost and expense, shall be responsible
to maintain such sign in a safe and clean condition, shall be responsible for
any utility costs for such sign, and prior to the end of the Term of this Lease,
shall remove such sign and make any repairs, replacements and refinishing
necessary to return the exterior wall of the Building or monument sign in as
good a condition as it was when such sign was installed.




ARTICLE XIV. TENANT'S PROPERTY


14.1    TENANT’S PROPERTY. All trade fixtures, goods, inventory, merchandise,
stock, supplies, decorative light fixtures and movable equipment owned by Tenant
and installed in the Premises at Tenant’s sole cost and which may be removed
without material damage to the Premises (“Tenant's Property”) shall remain the
property of Tenant during the Term. Except as provided to the contrary in
Section 13.3 hereof, Tenant’s Property shall be removable from time to time and
at the expiration of the Term or earlier termination thereof, provided that: (i)
Tenant shall not at such time be in default, or with notice or the passage of
time or both would be in default, under any term, covenant, condition or
provision of this Lease; and (ii) Tenant shall repair any damage to the Premises
or Building caused by the removal of Tenant’s Property.



14.2    SURRENDER OF PREMISES. On the Expiration Date or on the sooner
termination of this Lease, Tenant shall peaceably surrender the Premises in
accordance with the terms of this Section and in good order, condition and
repair, broom-clean, excepting only reasonable wear and tear and fire and other
unavoidable casualty which Landlord is required to repair hereunder. Tenant
shall remove any telephone, data, and communication cabling and related
equipment installed on the Premises by Tenant. The provisions of this Section
shall survive termination of this Lease. Notwithstanding any other provision
hereof, Tenant shall not remove (unless requested to by Landlord, pursuant to a
notice given at the time of the Alteration pursuant to Section 13.1, in which
case Tenant shall remove, at Tenant’s sole cost and expense) all or any part of
any Alterations involving masonry, poured concrete, hard surface bonded or
adhesively affixed flooring, plumbing, switches, transformers, floor covering,
wall covering, ceiling material, fixed partitions, and installed lighting
equipment (whether or not the same are Tenant’s Property) designated by
Landlord. Tenant shall repair any damage to the Premises or Building caused by
such removal. If Landlord so elects, such items shall remain upon and be
surrendered with the Premises as a part thereof, without disturbance,
molestation or injury, and without charge, at the expiration or termination of
this Lease and shall then become the property of Landlord. Tenant shall promptly
surrender all keys for the Premises and all key-cards to Landlord at the place
then fixed for notice to Landlord and shall inform Landlord of the combinations
on any locks and safes on the Premises.


14.3    LANDLORD’S LIEN. Subject to the rights of Tenant, if any, under Section
9102(4) of the California Uniform Commercial Code, as amended or recodified from
time to time, Tenant hereby grants to Landlord a security interest in and lien
upon Tenant’s Property and the proceeds thereof as security for Tenant’s
performance of all the terms, covenants, conditions, provisions and obligations
under this Lease. Upon Landlord’s request, Tenant shall execute a Security
Agreement, UCC-1 Financing Statement, Continuation Statement, and such other
documents as Landlord may reasonably require to evidence, create, protect,
perfect and preserve the validity and priority of Landlord’s lien upon and
security interest in Tenant’s Property.




ARTICLE XV. DAMAGE AND DESTRUCTION


15.1    LANDLORD’S DUTY OF REPAIR. Except as expressly provided herein, Landlord
shall not be required to repair the Premises or Building in the event of any
total or partial damage or destruction thereof. If the Premises or Building is
totally or partially damaged or destroyed by any cause insured against by
Landlord under the policy of insurance described in Section 10.4 hereof
(property and extended coverage policy) then unless the Lease is terminated
pursuant to Section 15.3 hereof, Landlord shall repair such damage to the extent
the available insurance proceeds received by Landlord cover the costs of such
repair. If the insurance proceeds are insufficient to restore such damage or
destruction, Landlord shall have the right to terminate this Lease upon ten (10)
business days’ written notice to tenant.


15.2    REPAIRS BY LANDLORD. If Landlord is required to repair under Section
15.1 above or if Landlord need not repair but nevertheless elects to make such
repairs, Landlord shall give written notice to Tenant of Landlord’s decision to
repair within thirty (30) business days after the determination of the amount of
insurance proceeds available for any such







--------------------------------------------------------------------------------





restoration. To the extent the policy of insurance described in Section 10.4
hereof provides Landlord with insurance proceeds for rental loss, rent shall be
proportionately abated, based upon the extent to which the damage and making of
repairs interferes with Tenant’s business, but only to the extent Landlord
actually receives such insurance proceeds while repairs are being made. Landlord
agrees that such work shall not materially interfere with Tenant’s use and
enjoyment of the Premises for the Permitted Use. Landlord shall endeavor to
perform any repairs so as to minimize disruption to Tenant’s business where
reasonably practicable Notwithstanding anything to the contrary contained
herein, there shall be no rent abatement if the Premises are unusable due to
damage or destruction caused by or related to the fault or negligence of Tenant,
or its employees, agents, contractors or subcontractors. Tenant acknowledges
that Landlord shall have the right upon reasonable notice to take any portion of
the HVAC system out of service temporarily for the purpose of servicing,
repairing, maintaining, removing or replacing any portion of the HVAC system.


15.3 TERMINATION OF LEASE. Landlord may elect to cancel and terminate this Lease
by providing Tenant with written notice of such election after the occurrence of
any one of the following conditions: (i) if within thirty (30) business days
after the damage or destruction, Landlord does not deliver written notice to
Tenant of Landlord’s election to restore any damage or destruction to the
Premises that cannot be repaired within one hundred eighty (180) days after the
occurrence of such damage in the reasonable judgment of Landlord (based upon the
time necessary to obtain all governmental approvals and all labor, materials and
supplies to make such repairs); (ii) the Premises are damaged from any cause to
the extent of at least thirty-three and one-third percent (33-1/3%) of the
replacement cost thereof; (iii) the Building is totally destroyed; or, (iv) at
the time of any uninsured damage or destruction from any cause to the Premises,
the amount of Monthly Rent remaining due hereunder for the balance of the Term
is less than Landlord’s reasonable estimate of the cost of repairing such
uninsured damage to the Premises. The Lease shall be deemed automatically
terminated effective upon the expiration of thirty (30) days after the delivery
of the written notice of Landlord’s election to Tenant. If the Lease is so
terminated, neither party shall have any further obligation to the other, except
for Tenant’s obligation to pay rent and other charges which are accrued and
unpaid as of the termination date and other provisions that survive the
termination of this Lease. Tenant hereby waives California Civil Code Sections
1932 and 1933, as amended or recodified from time to time.




ARTICLE XVI. EMINENT DOMAIN


16.1    TOTAL OR SUBSTANTIAL TAKING. If all of the Premises or Building is taken
under the power of Eminent Domain or such a substantial portion thereof is so
taken that reasonable restoration will not result in the Premises being
reasonably suitable for the conduct of Tenant’s business with adequate parking
and access, this Lease shall terminate on the date that Tenant is required to
yield possession to the condemning authority, or on the date that the possession
of the Premises or the Building or part thereof is taken, whichever is later.
The term “Eminent Domain” shall include the exercise of any governmental power
of condemnation or taking and any private sale or other transfer in lieu of or
under threat of condemnation.





16.2    PARTIAL TAKING. If there is a partial taking of the Premises or the
Building, Landlord, at its sole option, may elect to terminate this Lease or
affirm the Lease by delivering written notice to Tenant within thirty (30) days
after any such partial taking. If Landlord fails to send any such written
notice, this Lease shall terminate on the later of the dates that possession is
so taken or that Tenant is required to yield possession to the condemning
authority. If Landlord elects to affirm the Lease, then: (i) the Lease shall
terminate as to the part taken as of the date of transfer of possession; (ii)
Monthly Rent shall be reduced in the same proportion as the square footage of
the portion of the Premises taken bears to the square footage of the Premises as
specified in Section 1.5 hereof and, (iii) Landlord shall, at its own cost and
expense, make all necessary repairs or alterations to the Premises required to
restore the Premises to useful condition. During such repair or restoration,
rent shall be abated proportionately as set forth above. Tenant hereby waives
any statutory rights of termination which may arise by reason of any taking of
the Premises under the power of Eminent Domain.


16.3    AWARD. Tenant hereby renounces any interest in, and assigns to Landlord,
any award made in any Eminent Domain proceeding for any such Eminent Domain,
provided that Landlord shall have no interest in or be assigned any award made
to Tenant for the taking of Tenant’s Property or for Tenant’s relocation
expenses. Tenant hereby specifically waives any right it may have to any
compensation award representing the excess of the market value, immediately
before the taking, of Tenant’s leasehold interest in the portion of the Premises
taken over the rent attributable thereto under the terms of this Lease.




ARTICLE XVII. INDEMNIFICATION


17.1 From and after the execution hereof, Tenant shall protect, defend,
indemnify, and hold Landlord harmless from and against any and all losses,
damages (whether actual, punitive or otherwise), liabilities, actions, causes of
action (whether legal, equitable or administrative), claims, judgments finally
adjudicated, reasonable costs, and expenses actually incurred, including
reasonable attorneys’ fees and disbursements, and court costs which Landlord may
suffer or incur (collectively “Claims”) as a direct or indirect consequence, and
to the extent they are the consequence of: (i) Tenant’s failure to perform any
of Tenant’s obligations as and when required by this Lease, including, without
limit, any failure, at any time, of any representation or warranty of Tenant to
be true and correct, and any failure by Tenant to satisfy any Lease condition;
(ii) any claim or cause of action of any kind by any third person or entity to
the effect that Landlord is in any way responsible or liable for any act or
omission by Tenant, its agents, employees, contractors or subcontractors,
whether on account of any theory of derivative liability or otherwise; (iii) any
act or omission by Tenant, any contractor, subcontractor or material supplier,
engineer, architect or other person or entity, except Landlord, with respect to
the Premises or the Building; and/or (iv) the existence or creation of any
Alterations or Tenant Property (whether or not the same has been approved of by
Landlord). Tenant shall employ counsel reasonably satisfactory to Landlord or,
if Tenant fails to defend the Claim, or if Landlord reasonably determines that
Landlord needs to be separately represented with respect to any such Claim, at
Landlord’s option, Landlord may retain its own counsel, at the expense of
Tenant, to



prosecute, negotiate and defend any such claim, action or cause of action.
Tenant shall have sole control over the defense and settlement of such Claims
only to the extent Tenant pays the entire amount of any such defense and
settlement. Notwithstanding the foregoing, Tenant shall not be obligated to
indemnify Landlord with respect to any willful misconduct or negligence which
Landlord is personally determined by the judgment of a court of competent
jurisdiction (sustained on appeal, if any) to have committed. Tenant shall pay
any indebtedness arising under said indemnity to Landlord immediately upon
demand by Landlord together with interest thereon, at the Remedy Rate, from the
date such indebtedness arises until paid. Tenant’s duty to indemnify Landlord
shall survive the termination or expiration of this Lease.




ARTICLE XVIII. DEFAULTS AND REMEDIES


18.1    EVENTS OF DEFAULT. The occurrence of any of the following events shall
constitute an event of default and a material breach of this Lease on the part
of Tenant:


A.    Failure to Make Payment. Tenant’s failure to pay any rent or other sums
due hereunder on the date when such payment is due, where such failure continues
for five (5) business days after Landlord gives Tenant notice that such payment
was not received, or Tenant’s failure on three (3) occasions during any twelve
(12) month period to timely pay rent on or before the due date as provided for
herein (even though subsequently cured).


B.    Failure in Environmental Compliance. Tenant’s breach of, or Tenant’s
failure to perform any act necessary to prevent the breach of, any covenant
contained in Section
10.3 hereof, or the inaccuracy, incompleteness or untruth of any of Tenant’s
representations and warranties contained in Section 10.3 hereof.


C.    Failure to Perform Other Covenants. Tenant’s breach or failure to perform
any of Tenant’s other covenants, agreements or obligations hereunder, where such
breach or failure continues for thirty (30) days after service of written notice
to Tenant to cure any such breach or failure except if a different notice or
cure period or no notice or cure period is specified in another provision of
this Lease, including but limited to the events of defaults specified in
Subsections 18.l(A), 18.l(B) and 18.l(D) hereof. Notwithstanding the foregoing,
if the nature of the default is such that more than 30 (but not more than 90)
days are required to effect its cure, then Tenant shall not be in default if
Tenant commences to cure within said 30 days and thereafter diligently
prosecutes the same to completion.


D.    Bankruptcy Related. The making of a general assignment for the benefit of
creditors by Tenant, or the filing of a voluntary or involuntary petition by or
against Tenant under the Bankruptcy Reform Act, as amended or recodified from
time to time, or any other law relating to bankruptcy, insolvency, or other
relief of debtors, or the appointment of a receiver to take possession of all or
substantially all of Tenant’s assets or the Premises or the leasehold created by
this Lease or the attachment, execution or other judicial seizure of
substantially all of Tenant's assets or the Premises or the leasehold created by
this Lease and in the case of an involuntarily filed petition, such petition is
not discharged within sixty (60) days after the date of commencement, or
Tenant’s failure to generally pay Tenant’s debts as such debts become due.







--------------------------------------------------------------------------------







18.2    REMEDIES. Upon the occurrence of an event of default by Tenant as set
forth in Section 18.1 above, Landlord shall have the following rights and
remedies, in addition to any and all other rights and remedies available to
Landlord at law or in equity, including without limit those provided under
California Civil Code Sections 1951.2 and 1951.4 (Landlord may continue Lease in
effect after Tenant’s breach and abandonment and recover rent as it becomes due,
if Tenant has right to sublease or assign, subject only to reasonable
limitations), as amended or recodified from time to time:


A.    Terminate Lease. Landlord shall have the right to terminate this Lease and
all rights of Tenant hereunder by giving written notice to Tenant. If the Lease
is so terminated, then Landlord may recover from Tenant: (i) the worth at the
time of award of any unpaid rent that had been earned at the time of such
termination; plus (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned from the time of such termination until
the time of award exceeds the amount of such rental loss Tenant proves could
have been reasonably avoided; plus (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the Term after the time of
award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the actual and consequential damages proximately caused by Tenant’s
failure to perform Tenant’s obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom. As used in
Subsections (A)(i) and (ii) above, the “worth at the time of award” is computed
by allowing interest at the Remedy Rate. As used in Subsection (A) (iii) above,
the “worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). All amounts owing under this Subsection which are not
paid when due shall bear interest at the Remedy Rate from the date owing until
paid and such interest shall be compounded monthly.


B.    Reenter Premises. Landlord shall also have the right, with or without
terminating this Lease, to reenter the Premises and to remove all persons and
Tenant’s Property from the Premises and store the Tenant’s Property in a public
warehouse or elsewhere at the cost of and for the account of Tenant.


C.    Maintain Lease; Relet Premises. Unless Landlord elects to terminate this
Lease as provided in Subsection 18.2(A) above, Landlord may from time to time,
without terminating this Lease, either recover all rent as it becomes due or
relet the Premises or any part thereof for such term or terms and at such rental
or rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable, with the right to clean and to make alterations
and repairs to the Premises at Tenant’s sole expense.


If Landlord elects to relet as provided herein, then rent received by Landlord
from such reletting shall be applied at Landlord’s option: first, to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord;
second, to the payment of any cost of such reletting (including attorneys’ fees,
court costs and brokerage commissions); third, to the payment of the cost of any
cleaning, alterations and repairs to the Premises; fourth, to the payment of
rent due and unpaid hereunder; and the balance, if any, shall be applied in
payment of future rent as the same may become due and payable hereunder. If the
portion of such rentals



received from such reletting during any month which is applied to the payment of
rent under the reletting lease is less than the rent payable during that month
by Tenant hereunder, then Tenant shall pay any such deficiency to Landlord
immediately upon demand by Landlord. Such deficiency shall be calculated monthly
and Tenant shall pay such deficiency monthly. Tenant shall also pay to Landlord,
upon Landlord’s demand, the costs and expenses incurred by Landlord in such
reletting, including reasonable attorneys; fees, court costs and brokerage
commissions and in making any alterations and repairs to the Premises.


No reentry, acts of maintenance or preservation, efforts to relet, or taking
possession of the Premises by Landlord or the appointment of a receiver upon
initiative of the Landlord to protect the Landlord’s interest under the Lease
shall be construed as an election to terminate this Lease unless an express
written notice of such intention is delivered to Tenant or unless the
termination, thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting of the Premises without termination of this Lease
by Landlord, Landlord may at any time after such reletting elect to terminate
this Lease, in which case, Landlord shall have all the rights and remedies
provided by law or equity or this Lease upon termination.


D.    Performance by Landlord. If Tenant breaches or fails to perform any of
Tenant’s obligations under this Lease and the breach or failure continues for
thirty (30) days (or such shorter time period as may be specified otherwise in
this Lease) after Landlord gives Tenant written notice of the breach or failure,
subject to Tenant’s commencement of a cure and diligent prosecution of the same,
Landlord, without thereby waiving or curing such may, but shall not be obligated
to, perform any such obligation for the account and at the expense of Tenant.
Landlord may also perform any such obligation without notice in case of an
emergency.


E.    [INTENTIONALLY DELETED.].


F.    Receiver on Behalf of Landlord. If, at the instance of Landlord in any
action arising under this Lease, a receiver shall be appointed to take
possession of the Premises or to collect the rents derived therefrom, then the
receiver may, if it shall be necessary or convenient in order to collect such
rents, conduct the business of Tenant then being carried on in the Premises, and
may take possession of any Tenant’s Property and other personal property and
records used in Tenant’s business and use the same in conducting such business,
without compensation to Tenant for such use. Neither application for nor the
appointment of a receiver shall be construed as an election by Landlord to
terminate this Lease, unless express written notice of such election is given to
Tenant.


G.    Bankruptcy and Insolvency. In the event of the filing or commencement of
any proceeding by or against Tenant under the Federal Bankruptcy Code (as the
same may be amended or recodified from time to time), the Trustee, Receiver or
Tenant, as a debtor in possession, subject to court approval, shall not have the
right to assume this Lease or to assign this Lease or to pledge or hypothecate
this Lease for security unless and until all of the following conditions are
first satisfied: (i) any defaults by Tenant under this Lease are cured or
Landlord is provided “adequate assurance” that such defaults will be promptly
cured; (ii) Landlord is compensated, or “adequate assurance” is provided to
Landlord that Landlord will be promptly compensated, for any actual pecuniary
loss to Landlord resulting from any and all defaults by Tenant under the Lease;
and (iii) Landlord is provided “adequate assurance” of future



performance of all of the covenants, agreements and obligations of Tenant under
the terms of this Lease.


For the purposes of this Subsection, “adequate assurance” of future performance
of the terms and provisions of this Lease, shall include adequate assurance: (a)
of the source of rent and other consideration due under this Lease, and in the
case of an assignment, that the financial condition and operating performance of
the proposed assignee and its guarantors, if any, shall be similar to the
financial condition and operating performance of the debtor-Tenant as of the
Term Commencement Date, as reasonably adjusted for inflation; (b) that
assumption or assignment of this Lease is subject to all the provisions of this
Lease; and (c) of the performance of any other requirement hereafter imposed by
any Regulation or which landlords or courts are hereafter authorized or
permitted by law to impose on such an assumption, assignment, pledge or
hypothecation.


In any case under any chapter of the Federal Bankruptcy Code (as the same may be
amended or recodified from time to time), the Trustee, Receiver or Tenant, as
debtor in possession, shall timely perform all the obligations of the
debtor-Tenant arising under this Lease from and after any order for relief until
this Lease is assumed or rejected. This paragraph shall not affect the trustee’s
or debtor-Tenant’s obligations under any other paragraph of this Subsection, and
acceptance of performance under this paragraph by Landlord shall not constitute
a waiver or relinquishment of Landlord’s rights under this Lease.


The failure by the Trustee in any case under any chapter of the Bankruptcy Code
to assume or reject this Lease sixty (60) days after the order for relief or
within such additional time as the Court, for cause, within such sixty (60) day
period shall fix, shall be deemed a rejection, and the Trustee shall immediately
surrender the Premises to Landlord. This Lease may not be assumed if it has
expired before commencement of any bankruptcy proceeding. The Trustee, Receiver,
or Tenant, as a debtor in possession, acting in accordance with the provisions
contained in this Subsection, shall not under any circumstances require Landlord
to provide services or supplies incidental to this Lease before any assumption
of this Lease, unless Landlord shall be compensated under the terms of this
Lease for any services and supplies provided under this Lease before such
assumption.


18.3    LATE CHARGES. Landlord and Tenant agree that the fixing of actual
damages for Tenant's breach of any of the provisions of this Lease, including
but not limited to the late payment by Tenant to Landlord of rent and other
amounts due hereunder, would cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which would be extremely difficult or
impracticable to ascertain. Such costs include but are not limited to
accounting, processing, administrative, legal and clerical charges and late
charges which may be imposed upon Landlord by the terms of any Deed of Trust
covering the Premises. Accordingly, if any installment of rent or any other sum
due from Tenant hereunder has not been received by Landlord or Landlord’s agent
within five (5) business days after such amount was due, Tenant shall pay to
Landlord a late charge equal to five percent (5%) of any such delinquent
installment of rent or any other delinquent sum due from Tenant. Landlord and
Tenant hereby agree that said late charge represents a fair and reasonable
estimate of the cost Landlord would incur by reason of late payment by Tenant.
Acceptance of such late charge by Landlord shall not constitute a waiver of
Tenant’s default with respect to such overdue amount nor prevent



Landlord from exercising any other rights and remedies provided for in this
Lease, at law or in equity. Tenant understands and agrees to the foregoing
provisions relating to late charges. If a late charge is payable by Tenant
whether or not collected, for three (3) consecutive installments of rent, then
the Monthly Rent and Operating Expenses and Real Estate Taxes shall
automatically become due and payable to Landlord quarterly in advance,
notwithstanding any other provision of this Lease to the contrary.


18.4    INTEREST ON PAST DUE OBLIGATIONS. Any and all amounts not paid to
Landlord when due, including but not limited to rent, late charges and interest
shall bear interest, compounded monthly from the date due until paid at Bank of
America’s or its successor’s “Prime Rate” plus one percent (1%) per annum
(“Remedy Rate”). Bank of America’s or its successor’s “Prime Rate” is a base
rate of interest that is announced from time to time within Bank of America for
those obligations making reference thereto. Payment of such interest shall not
excuse or cure any default by Tenant under this Lease and shall not affect any
rights and remedies provided to Landlord in this Lease or at law or in equity,
all of which shall be cumulative.


18.5    WAIVER OF REDEMPTION. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event of
Tenant being evicted or dispossessed for any cause, or in the event of Landlord
obtaining possession of the Premises by reason of the violation by Tenant of any
of the covenants and conditions of this Lease or otherwise. The rights given to
Landlord herein are in addition to any rights that may be given to Landlord by
any statute or otherwise.


18.6    LANDLORD’S DEFAULT. Landlord shall in no event be charged with default
in the performance of any of its obligations hereunder unless and until Landlord
shall have failed to perform such obligations within thirty (30) days (or shall
have failed to commence a cure within such thirty (30) day period and thereafter
diligently prosecuted such cure to completion within such additional time as is
reasonably necessary to correct any such failure) after receipt of written
notice by Landlord from Tenant properly specifying which obligations Landlord
has failed to perform. It is expressly understood and agreed that any money
judgment against Landlord resulting from any default or other claim arising
under this Lease shall be satisfied only out of the rents, issues, profits and
other income (“income”) actually received from the Premises. No other real,
personal or mixed property of Landlord, wherever situated, shall be subject to
levy on any such judgment obtained against Landlord. If such income is
insufficient for the payment of such judgment, Tenant shall not institute any
further action, suit, claim or demand, in law or in equity, against Landlord for
or on the account of such deficiency. Tenant hereby waives, to the fullest
extent waivable under law, any right to satisfy said money judgment against
Landlord except from income received by Landlord from the Premises during the
Term hereof.


18.7    LANDLORD’S RIGHT TO PERFORM. Upon Tenant’s failure to perform any
obligation to Tenant hereunder, including, without limitation, payment of
Tenant’s insurance premiums and charges of contractors who have supplied
materials or labor to the Premises, Landlord shall have the right to perform
such obligations of Tenant on behalf of Tenant and/or to make payment on behalf
of Tenant to such parties. Tenant shall reimburse Landlord the reasonable cost
of Landlord’s performing such obligations on Tenant’s behalf, including, without
limitation, reimbursement of any reasonable amounts that may be expended by
Landlord and



Landlord’s reasonable attorneys’ fees, plus interest from the date of any
expenditure of sums at the Remedy Rate.


18.8    [INTENTIONALLY DELETED.].




ARTICLE XIX. SUBORDINATION AND ATTORNMENT


19.1    SUBORDINATION. At Landlord's option, this Lease is and shall be
subordinate to any ground lease, mortgage, deed of trust and/or any other
hypothecation or security document and advances and obligations thereunder now
or hereafter placed upon the Land or the Building, and any renewals,
modifications, consolidations, replacements, and extensions thereof
(individually and collectively, “Deed of Trust”), provided Tenant’s right to
quiet possession under this Lease shall not be disturbed so long as Tenant is
not in default, or with notice or passage of time or both would not be in
default, under the terms, covenants, conditions and provisions of this Lease.
Such subordination shall be effective upon notice from Landlord to Tenant
without any further act of Tenant. Upon the reasonable request of Landlord,
Tenant shall, from time to time, execute and deliver any documents or
instruments that may be required by Landlord or the mortgagee, beneficiary,
ground lessor or lender (“Landlord’s Lender”) under any such Deed of Trust, to
effectuate any subordination within thirty (30) days of Tenant’s receipt of
Landlord’s written request, provided that any such Landlord’s Lender agrees not
to disturb Tenant's right to quiet possession under this Lease so long as Tenant
is not in default, or with notice or passage of time or both would not be in
default, under the terms, covenants, conditions and provisions of this Lease. If
Tenant fails to execute and deliver any such documents or instruments, Tenant
irrevocably constitutes and appoints Landlord as Tenant’s special
attorney-in-fact, coupled with an interest, to execute and deliver any such
documents or instruments. If Landlord’s Lender elects to have this Lease prior
to the lien of its Deed of Trust, and gives written notice to Tenant of such
election, this Lease shall be deemed prior to such Deed of Trust regardless of
the respective dates of execution, delivery and recordation of this Lease and
any such Deed of Trust.


19.2    ATTORNMENT. Tenant hereby attorns to and shall recognize the Landlord’s
Lender as Tenant’s landlord under this Lease and shall promptly execute and
deliver any instrument that Landlord may require to evidence such attornment.
Tenant hereby irrevocably appoints Landlord as Tenant’s attorney-in-fact,
coupled with an interest, to execute, acknowledge and deliver the instrument of
attornment on behalf of Tenant.


19.3    ESTOPPEL CERTIFICATE. Upon the reasonable request of the Landlord,
Tenant at any time and from time to time shall execute, acknowledge, and deliver
to Landlord, no later than thirty (30) days after Tenant’s receipt of Landlord’s
written request therefor, an estoppel certificate (“Estoppel Certificate”) in a
form reasonably requested by Landlord or Landlord’s Lender. The Estoppel
Certificate may be conclusively relied upon by a prospective lender, purchaser,
or encumbrancer of Landlord’s interest in the Premises. Failure to deliver the
Estoppel Certificate within thirty (30) days of the receipt of such written
request shall be conclusive upon Tenant that: (i) this Lease is in full force
and effect; (ii) there are no uncured defaults in Landlord’s or Tenant’s
performance; (iii) not more than one month’s Monthly Rent



and Additional Rent have been paid in advance; and, (iv) the Security Deposit is
in an amount equal to that specified in Section 1.14 hereof. Tenant hereby
irrevocably appoints Landlord as its attorney-in-fact, which agency is coupled
with an interest, to execute any such Estoppel Certificate upon Tenant’s failure
to do so within such thirty (30) day period.


19.4    RIGHTS OF LANDLORD’S LENDER AND LANDLORD’S PURCHASER. If any Landlord’s
Lender or any purchaser of Landlord’s interest in the Building or Land
(“Landlord’s Purchaser”) requires a modification of this Lease at any time,
Tenant shall, at Landlord’s request, promptly execute and deliver to Landlord
instruments effecting the modifications that the Landlord’s Lender or Landlord’s
Purchaser reasonably requires, provided that such modifications do not increase
the rent, reduce the size of the Premises or otherwise adversely affect in any
material respect any of Tenant’s rights under this Lease. If Landlord’s Lender
or Landlord’s Purchaser has given prior written notice to Tenant that it is the
Landlord’s Lender or Landlord’s Purchaser and such notice includes the address
at which notices to such Landlord’s Lender or Landlord’s Purchaser are to be
sent, then Tenant shall give Landlord’s Lender or Landlord’s Purchaser, as the
case may be, written notice simultaneously with any notice given to Landlord to
correct any failure of Landlord to perform any of Landlord’s obligations.
Landlord’s Lender and Landlord’s Purchaser shall have the right after receipt of
said written notice to correct or remedy such failure within a reasonable period
of time.


19.5    LIMITATION OF LIABILITY. Whenever Landlord (or any successor landlord)
conveys its interest in the Land or Building, Landlord (or any successor
landlord) shall be automatically released from the further performance of
covenants on the part of Landlord herein contained, and from any and all further
liability, obligations, costs and expenses, demands, causes of action, claims or
judgments arising from or growing out of, or connected with this Lease accruing
on and after the effective date of said conveyance. If requested, Tenant shall
execute a form of release and such other documentation as may be required to
further effect the provisions of this Section. In the event of such a
conveyance, the covenants and agreements of Landlord shall thereafter be binding
upon the transferee of Landlord’s interest.




ARTICLE XX. FORCE MAJEURE
20.1 If either party hereto shall be delayed in or prevented from the
performance of any act required hereunder by reason of acts of God, labor
troubles, inability to procure materials, restrictive Regulations, inclement
weather, acts of the public enemy, riot, insurrection, boycotts, strikes or such
other causes without fault and beyond the reasonable control of the party
obligated (financial inability excepted), performance of such act shall be
excused for the period of the delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay;
provided, however, nothing in this Section shall delay the Rent Commencement
Date or excuse Tenant from the prompt payment of any rent or other charge
required of Tenant hereunder, except as may be expressly provided elsewhere in
this Lease.












ARTICLE XXI.
ASSIGNMENT AND SUBLETTING


21.1    LANDLORD’S CONSENT. Tenant shall not voluntarily, involuntarily or by
operation of law assign, transfer, mortgage, sublet, hypothecate or otherwise
transfer or encumber (individually or collectively, “Transfer”) all or any part
of Tenant’s interest in this Lease or in the Premises, without first obtaining
Landlord’s express written consent, which consent shall not be unreasonably
withheld or delayed. No consent to any Transfer shall constitute a waiver of the
provisions of this Section. If Tenant is a partnership, a withdrawal or change,
voluntary, involuntary, or by operation of law, of any partner, or the
dissolution of the partnership, shall be deemed a Transfer requiring Landlord’s
consent. If Tenant consists of more than one person or entity, a purported
assignment, voluntary, involuntary, or by operation of law, from one person to
the other shall be deemed a Transfer requiring Landlord’s consent. If Tenant is
a corporation, any dissolution, merger, consolidation, or other reorganization
of Tenant, or the sale or other transfer of any of the capital stock of Tenant
or the value of the assets of Tenant, shall not be deemed a Transfer requiring
Landlord’s consent. Landlord and Tenant agree (by way of example and without
limitation) that it shall be reasonable for Landlord to withhold its consent to
a Transfer if any of the following situations exist or may exist: (i) the
proposed Transferee’s (as defined below) use of the Premises conflicts with the
“use of Premises” as set forth in Section 1.13 or, regardless of any conflict,
is of a type or nature that would have a negative effect on the reputation or
value of the Building; (ii) in Landlord’s reasonable business judgment, the
proposed Transferee lacks sufficient business reputation or experience to
operate a successful business of the type and quality permitted under this
Lease; (iii) Tenant is in default pursuant to this Lease; (iv) in Landlord’s
reasonable business judgment, the present net worth of the proposed Transferee
is less than the greater of Tenant’s net worth as of the date of this Lease or
Tenant’s net worth at the date of Tenant’s request for consent; (v) the proposed
Transferee has been involved in bona fide negotiations with Landlord for space
in the Building within the preceding six (6) months; (vi) the rent for the
sublease or assignment is less than the fair market value for comparable space
at the time of such sublease or assignment, as determined by Landlord; (vii) the
sublease or assignment will result in more than two (2) occupants per floor
within the Premises, including Tenant and all subtenants; (viii) the Premises
are not regular in shape with appropriate means of ingress and egress and
suitable for normal renting purposes; and/or (ix) the proposed subtenant or
assignee is either a government (or subdivision or agency thereof) or an
occupant of the Building.


Any attempted or purported Transfer without Landlord’s prior written consent
shall be void and of no force or effect, and shall not confer any estate or
benefit on anyone. A consent to one (1) Transfer by Landlord shall not be deemed
to be a consent to any subsequent Transfer to any other party.


21.2    NOTICE OF TRANSFER. Tenant shall give Landlord at least fifteen (15)
days’ prior written notice of any requested Transfer and of the proposed terms
of such Transfer (“Transfer Notice”), including but not limited to: (i) the name
and legal composition of the proposed assignee, sublessee, encumbrancer or
transferee (“Transferee”); (ii) the proposed Transferee’s financial statement(s)
for the prior three (3) years, prepared in accordance with generally accepted
accounting principles consistently applied; (iii) the portion of the Premises
Tenant proposes to Transfer (including square footage and location); (iv) such
other information as Landlord may reasonably require; and, (v) the nature of the
proposed Transferee’s business to







--------------------------------------------------------------------------------





be carried on in the Premises and shall, in addition, pay Landlord One Thousand
Dollars ($1,000) as reimbursement for Landlord’s attorneys’ fees and
administrative costs in reviewing the terms of the proposed Transfer. The
foregoing terms shall be in sufficient detail to enable Landlord to evaluate the
proposed Transfer and the prospective Transferee. Within fifteen (15) days after
receipt of the Transfer Notice, Landlord shall either approve or disapprove of
such Transfer; provided, however, that Landlord shall be deemed to have
disapproved the Transfer Notice if Landlord has not sent Tenant written notice
of Landlord’s approval within such thirty
(30) day period. Tenant shall immediately notify Landlord of any modification to
the proposed terms of such Transfer. Tenant shall also provide to Landlord
copies of the fully executed documents pertaining to the Transfer after the
Transfer has become effective.


21.3    LANDLORD’S RIGHTS. Landlord shall have the right to condition Landlord’s
consent to any Transfer upon Tenant’s and the Transferee’s executing a written
assumption agreement, in a form approved by Landlord. The assumption agreement
shall require the Transferee to expressly assume all obligations of Tenant under
this Lease and shall require Tenant and Transferee to be and remain jointly and
severally liable for the performance of all conditions, covenants, and
obligations under this Lease from the effective date of the Transfer of Tenant’s
interest in this Lease. Regardless of Landlord’s consent to any Transfer, no
Transfer shall release Tenant of Tenant’s obligation or alter the primary
liability of Tenant to pay rent and to perform all other obligations to be
performed by Tenant hereunder. The acceptance of rent by Landlord from any
Transferee shall not be deemed to be a waiver by Landlord of any provision of
this Article. These rights are in addition to Landlord’s right to withhold its
consent to any Transfer, and may be exercised by Landlord in its sole discretion
without limiting Landlord in the exercise of any other right or remedy at law or
in equity which Landlord may have by reason of such Transfer. In the event of
default by any Transferee, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against said Transferee. Tenant expressly
agrees that the provisions of this Article XXI are not unreasonable standards or
conditions for purposes of Section 1951.4(b)(2) of the California Civil Code, as
amended or recodified from time to time.


If Landlord consents to the assignment or sublease, Landlord shall be entitled
to receive as additional Rent hereunder an amount equal to fifty percent (50%)
of the amount (if any) by which the total value of (x) any consideration paid by
the Transferee for the assignment or sublease and, in the case of a sublease,
the excess of the rent and other consideration payable by the subtenant over the
amount of Base Rent and Additional Rent payable hereunder applicable to the
subleased space, exceeds (y) the reasonable direct, out of pocket costs (such
as, but not necessarily limited to, reasonable brokerage commissions, tenant
improvement costs, attorneys’ fees, and other cash concessions as may be
typical, reasonable and appropriate under then prevailing market conditions)
actually and necessarily paid by Tenant to third parties not affiliated with
Tenant to procure the assignment or sublease.




ARTICLE XXII. NOTICES


All notices, information, requests or replies (“Notice”) required or permitted
to be given hereunder shall be given in writing and shall be given or served
personally or by depositing the



same in the United States mail, express or certified, postage prepaid, return
receipt requested or with a nationally-recognized overnight courier service that
guarantees next business day delivery, addressed to the addresses of Tenant and
Landlord specified as “Addresses for Notices and Reports” in Section 1.16, or at
such other place as either Landlord or Tenant may, from time to time designate
in a written notice by registered or certified mail given to the other. Notice
shall be deemed sufficiently served upon receipt or refusal if receipt is
refused.




ARTICLE XXIII. AUTHORITY


If Tenant is a corporation, trust, or general or limited partnership, each
individual executing this Lease on behalf of such entity represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said entity. If Tenant is a corporation, trust or partnership, Tenant shall,
simultaneously with execution of this Lease, deliver to Landlord written
evidence of such authority satisfactory to Landlord.




ARTICLE XXIV. QUIET ENJOYMENT


Tenant, upon keeping, observing and performing all of the covenants and
agreements of this Lease on its part to be kept, observed, and performed, shall
lawfully and quietly hold, occupy and enjoy the Premises during the Term of this
Lease.




ARTICLE XXV. [INTENTIONALLY DELETED]




ARTICLE XXVI. [INTENTIONALLY DELETED)




ARTICLE XXVII. INTERPRETATION AND APPLICATION


27.1    GOVERNING LAW. This Lease shall be construed in accordance with and
governed by the statutes, decisions, and other laws of the State of California.
Tenant hereby consents to the personal jurisdiction of any State or federal
court located in the county in which the Premises are located and the service of
process by any means authorized by any such State or federal court.


27.2    COMPLETE AGREEMENT. This Lease contains all terms, covenants,
conditions, warranties and agreements of the parties relating in any manner to
the rental, use and occupancy of the Premises. No prior agreements or
understanding pertaining to the same shall be valid or of any force or effect.
Both Landlord and Tenant acknowledge and agree that this







--------------------------------------------------------------------------------





Lease was extensively negotiated by both parties hereto, and that this Lease,
shall not be construed against either Landlord or Tenant.


27.3    AMENDMENT. This Lease may not be amended, altered or modified in any way
except in writing signed by the parties hereto.


27.4    NO PARTNERSHIP. It is agreed that nothing contained in this Lease shall
be deemed or construed as creating a partnership or joint venture between
Landlord and Tenant or between Landlord and any other party, or cause Landlord
to be responsible in any way for the debts or obligations of Tenant or any other
party.


27.5    NO MERGER. The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, shall not work as a merger, but shall, at the
option of Landlord, either terminate all or any existing subleases or
subtenancies, or operate as an assignment to Landlord of any or all such
subleases or subtenancies.


27.6    SEVERABILITY. If any provision of this Lease or application thereof to
any person or circumstances shall to any extent be invalid, the remainder of
this Lease (including the application of such provision to persons or
circumstances other than those to which it is held invalid) shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.


27.7    CAPTIONS. The captions of the Articles and Sections hereof are for
convenience only and are not a part of this Lease and do not in any way limit or
amplify the terms and provisions of this Lease.


27.8    WORDS. The words “Landlord” and “'Tenant,” as used herein, shall include
the plural as well as the singular. Words used in the neuter gender include the
masculine and feminine. If there is more than one Tenant, the obligations
imposed upon Tenant hereunder shall be joint and several.


27.9    EXHIBITS. Exhibits “A,” “B-1,” “B-2,” “C,”, “D,” and “E”, and all other
exhibits, if any, and any addendums, schedules or riders attached to this Lease
are incorporated herein by this reference and made a part hereof, and any
reference in the body of the Lease or in the exhibits, addendums, schedules, or
riders to the “Lease” shall mean this Lease, together with all exhibits,
addendums, schedules and riders.


27.10    NO THIRD PARTY BENEFICIARIES. This Lease is entered into by Landlord
and Tenant for the sole benefit of Landlord and Tenant. There are no third party
beneficiaries to this Lease.




ARTICLE XXVIII. [INTENTIONALLY DELETED]













--------------------------------------------------------------------------------






ARTICLE XXIX. MISCELLANEOUS


29.1    TIME. Time is of the essence hereof.


29.2    SUCCESSORS. Subject to the restrictions on Transfer contained in Article
XXI hereof, all the terms, covenants and conditions hereof shall be binding upon
and inure to the benefit of the heirs, executors, administrators, transferees,
successors and assigns of the parties hereto.


29.3    RECORDATION. Tenant shall not record this Lease or any memorandum
hereof. Landlord has the right in its absolute discretion to record this Lease
or a memorandum hereof, and, upon Landlord’s reasonable written request, Tenant
shall execute and have acknowledged the same for recordation.


29.4    NO RECOURSE. The obligations of the Landlord under this Lease shall be
without recourse to of any partner, officer, trustee, beneficiary, shareholder,
director, unitholder or employee of Landlord or to any of their assets. The sole
recourse of Tenant for any obligation of the Landlord under this Lease shall be
limited to the income and profits from the Premises during the Term hereof.


29.5    BROKER. Except for the broker specified in Section 1.15 of this Lease,
if any, Landlord and Tenant represent and warrant to each other that it has not
retained the services of any other broker or real estate licensee and owes no
other person or entity any finder’s or broker’s fee, commission or payment of
any kind whatsoever. Landlord and Tenant shall defend, indemnify and hold the
other harmless from and against any and all claims, demands, costs, expenses or
liabilities related to or connected with any broker’s or finder’s fee,
commission or payment of any kind asserted by any person or entity except for
the broker specified in Section 1.15 of this Lease.


29.6    [INTENTIONALLY DELETED.].


29.7    NO LIGHT, AIR OR VIEW EASEMENT. No diminution or shutting off of light,
air, or view by any structure which may be erected on property near or adjacent
to the Premises or Building shall in any way affect this Lease or impose any
liability upon Landlord.


29.8    ATTORNEYS’ FEES. If the services of an attorney are required by any
party to secure the performance hereof or otherwise upon the breach or default
of another party; or otherwise upon the breach or default of another party, or
if any judicial remedy is necessary to enforce or interpret any provision of
this Lease or the rights and duties of any person in relation thereto, the
prevailing party shall be entitled to reasonable attorneys’ fees and costs,
which shall consist of the fees and costs for services rendered by counsel, the
fees and costs for services of experts, and all other reasonable costs and
expenses actually incurred in connection with the action, including those costs
and expenses recoverable as allowable costs of suit under the applicable state
or federal statute and those attorney fees and costs incurred executing upon or
appealing any judgment, as well as all other expenses incurred during the course
of the action. Any award of damages following judicial remedy as a result of the
breach of this Lease or any of its provisions shall include an award of
prejudgment interest from the date of the breach at the







--------------------------------------------------------------------------------





Recovery Rate or the maximum amount of interest allowed by law. Landlord and
Tenant covenant and agree that Landlord and Tenant intend by this Article to
compensate for attorneys’ fees actually incurred by the prevailing party at such
attorneys’ then normal hourly rates or as otherwise agreed and that this Article
shall constitute an instruction to the court that such rate or rates shall be
deemed reasonable.


29.9    WAIVER. No waiver of any Event of Default or breach of any covenant by
either party hereunder shall be implied from any omission by either party to
take action on account of such default if such default persists or is repeated.
Landlord’s acceptance of any payment of rent which is less than that required to
be paid by Tenant shall be deemed to have been received only on account of the
obligation for which it is paid and shall not be deemed an accord and
satisfaction, notwithstanding any provisions to the contrary asserted by Tenant,
written on any check or contained in any transmittal letter. The subsequent
acceptance of rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term or covenant hereof, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
provided in this Lease. An express waiver must be in writing and signed by a
person with the power to contractually bind Tenant or Landlord. An express
waiver shall affect only the default specified in the waiver, and only for the
time and to the extent expressly stated. Waivers by either party of any
covenant, term, or condition contained herein shall not be construed as a waiver
of any subsequent breach of the same covenant, term, or condition.


29.10    CERTIFIED ACCESS SPECIALIST. Pursuant to California Civil Code Section
1938, Landlord hereby notifies Tenant that neither the Premises nor the MLS
Reduced Premises have been inspected by a Certified Access Specialist (CASp). A
CASp can inspect the Premises and the MLS Reduced Premises and determine whether
the Premises and the MLS Reduced Premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the Premises and the MLS Reduced Premises,
Landlord may not prohibit Tenant from obtaining a CASp inspection of the
Premises and the MLS Reduced Premises for the occupancy or potential occupancy
of Tenant, if requested by Tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
Premises and the MLS Reduced Premises.


If Tenant does not request a CASp inspection, to the fullest extent permitted by
law, Tenant hereby (A) waives and disclaims any objection to, cause of action
based upon, or claim that its obligations hereunder , should be reduced or
limited as a result of the lack of any such inspection, and (B) agrees and
acknowledges that the lack of such inspection shall in no event modify,
diminish, enlarge or otherwise affect the respective rights and obligations of
the parties under this Lease.


29.11    SUBMISSION OF LEASE. The submission of this document for examination
and negotiation does not constitute an offer to lease, or a reservation of, or
option for leasing the Premises. This document shall become effective and
binding only upon execution and delivery







--------------------------------------------------------------------------------





hereof by Landlord. No act or omission of any employee or agent of Landlord or
of Landlord’s broker or managing agent shall alter, change, or modify any of the
provisions hereof.


LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM
AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.


IN WITNESS WHEREOF, the parties hereto have executed this Lease or, as the case
may be, have caused their officers thereunto duly authorized to execute this
Lease, in duplicate, the day and year first above written.


“LANDLORD”    “TENANT”


OAKMEAD PARKWAY PROPERTIES    MELLANOX TECHNOLOGIES, INC.,
PARTNERSHIP, a California general    a California corporation partnership


By: MACMILLAN PARTNERSHIP,    By: /s/ Jacob Shulman    
A California general partnership, General    Name:        JACOB SHULMAN
Partner    Its:    CHIEF FINANCIAL OFFICER


By: /s/ Donald H. MacMillan    
Donald H. MacMillan, Trustee of the    By:        /s/ Cheryl Ganapol     Donald
H. MacMillan 1986 Amended    Name:        CHERYL GANAPOL and Restated Trust
dated January 25, 2007    Its:             Managing Partner







--------------------------------------------------------------------------------





EXHIBIT “A”


(Land Description)




Exhibit “A” to Lease by and between Oakmead Parkway Properties Partnership, a
California general partnership, as Landlord, and Mellanox Technologies, Inc., a
California corporation, as Tenant, dated as of August 1, 2008.


The Land is legally described as follows:


All that certain real property situated in the City of Sunnyvale, .County of
Santa Clara, State of California, described as follows:


ALL OF PARCEL 2, as shown upon the Parcel Map entitled, “Parcel Map, being all
of Parcel A, as shown on the Parcel Map recorded in Book 353 of Maps, at page
14, Santa Clara County Records", filed for record in the office of the Recorder
of the County of Santa Clara, State of California, on July 27, 1977 in Book 401
of Maps, at page 8.


EXCEPTING FROM THE ABOVE DESCRIBED PARCEL, that portion of said property lying
below a depth of 500 feet, measured vertically from the contour of the surface
thereof; as reserved in the Deed Southern Pacific Realco, a partnership,
recorded March 2, 1973 in Book 0260 at page 419 of Official Records of Santa
Clara County provided however, that said Grantor, its successors and assigns,
shall not have the right for any and all purposes to enter upon, into or through
the surface or that portion of said property lying above 500 feet, measured
vertically from the contour of the surface of said property.















--------------------------------------------------------------------------------




EXHIBIT “B”
(Site Plan and Floor Plan)


The site plan and floor plan comprising this Exhibit B, marked to show the
Premises, is attached hereto.








-









--------------------------------------------------------------------------------





EXHIBIT “C”
Option to Extend Term


A.    Option to Extend Term on Entire Building. Tenant shall have one option to
extend the Term for the entire Premises on the terms and conditions set out in
this
Exhibit “C” by delivering notice to Landlord (“Tenant’s Extension Option
Notice”) not sooner than January 1, 2025 and not later than July 1, 2025. If
Tenant fails timely to deliver Tenant's Extension Option Notice, its option
under this Exhibit “C” shall terminate and be of no further force or effect.


B.    Any extended Term shall be on the terms and conditions contained in the
Lease, provided the Monthly Rent shall be “Premises fair market rent” (as
defined below) which shall determine as follows:


(i)    If Tenant exercises its option by delivery of Tenant's Extension Option
Notice, then the Monthly Rent determination process shall begin fifteen (15)
business days after Landlord’s receipt of Tenant’s option exercise notice
(either date defined herein as the “Process Start Date”). For a period of thirty
(30) days after the Process Start Date (“Negotiation Period”), Landlord and
Tenant shall attempt to agree upon the Premises fair market rent for the Option
Term. If during the Negotiation Period the parties agree on the Premises fair
market rent, they shall execute an Amendment to this Lease memorializing the
agreed Premises fair market rent as the Monthly Rent for the Option Period
(which Monthly Rent shall be subject to adjustment in accordance with Section E.
below in the event Tenant retains a real estate broker to assist it in
connection with the exercise of its option to extend the Term).


(ii)    If the parties are unable to agree on the Premises fair market rent
before the expiration of the Negotiation Period, then the Option Term Monthly
Rent shall be the monthly Premises fair market rent as determined in accordance
with Section B.(iv) and B.(v) below, as the case may be, but in no event shall
the Monthly Rent for the Option Term be less than the scheduled Monthly Rent for
the last month before the commencement of the Option Term.


(iii)    The “Premises fair market rent” shall be defined to mean the fair
market rental value of the Premises (including any periodic increases during the
Option Term) as of the commencement of the Option Period, taking into
consideration the quality, size, design and location of the Premises, and the
rent for comparable buildings located in the vicinity of the Premises. Landlord
shall not be obligated to provide any “free rent”, incentive payments, tenant
improvement payments or other inducements with regard to the extended Term.







--------------------------------------------------------------------------------




(iv)    Within seven (7) days after the expiration of the Negotiation







--------------------------------------------------------------------------------





Period, each party, at its cost and by giving notice to the other party, shall
appoint a real estate appraiser with at least five (5) years full time
commercial appraisal experience in the geographic area in which the Premises are
located to appraise and set the then Premises fair market rent for the Option
Period. If a party does not notify the other party of the name and contact
information for its appraiser within ten (10) days after the other party has
given notice of the name of its appraiser, the single appraiser appointed shall
be the sole appraiser and shall set the then Premises fair market rental value.
If the two (2) appraisers are appointed by the parties as stated in this clause,
they shall meet promptly and attempt to set the then Premises fair market rent.
If they are unable to agree within thirty (30) days after the second appraiser
has been appointed (“Appraiser Determination Period”), they shall attempt within
thirty
(30) days after the expiration of the Appraiser Determination Period to select a
third appraiser meeting the qualifications stated in this clause. If they are
unable to agree on the third appraiser, either of the parties to this Lease, by
giving ten (10) days’ notice to the other party, may apply to the then Presiding
Judge of the Santa Clara County Superior Court for the selection of a third
appraiser who meets the qualifications stated in this paragraph. Each of the
parties shall bear one half (1/2) of the cost of appointing the third appraiser
and of paying the third appraiser's fee. The third appraiser, however selected,
shall be a person who has not previously acted in any capacity for either party.


(v)    Within thirty (30) days after the selection of the third appraiser, a
majority of the appraisers shall set the then Premises fair market rent. If a
majority of the appraisers are unable to agree upon the then Premises fair
market rent within the thirty (30) day period, the three (3) appraisals shall be
added together and their total divided by three (3), the resulting quotient
shall be the then Premises fair market rent and the Monthly Rent for the Option
Term. If, however, the low appraisal and/or the high appraisal are/is more than
ten percent (10%) lower and/or higher than the middle appraisal, then the
appraisal(s) that exceeds the ten percent (10%) deviation, shall be disregarded.
If only one appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), the resulting quotient shall
be the then Premises fair market rent (and the Monthly Rent during the extended
Term). If both the low appraisal and the high appraisal are disregarded, the
middle appraisal shall be the Premises fair market rent (and the Monthly Rent
during the extended Term). Any extended Term Monthly Rent shall be subject to
the minimum Monthly Rent described in Section B.(ii) above, and to adjustment in
accordance with Section E. below (in the event Tenant retains a real estate
broker to assist it in connection with the exercise of its option to extend the
Term). After the Premises fair market rent has been set, the appraisers shall
immediately notify the parties and the parties shall amend this Lease within
fifteen (15) days of such notice to memorialize the Monthly Rent for the
extended Term.







--------------------------------------------------------------------------------




C.    The Tenant's option rights contained in this Exhibit “C” shall





supersede any other rights to extend the Term or expand Tenant’s Premises and
any such other rights shall be without further force or effect.


D.    Notwithstanding any provision of this Exhibit “C”, Tenant’s exercise of
any option to extend the Term shall be void and of no force or effect if an
event of default (as defined in Section 18.1 of the Lease) exists either at the
time Tenant exercises its option, or on the commencement date of the extended
Term; provided, however, that Tenant shall not be considered in default if
Tenant has commenced a cure within the applicable cure period and thereafter
diligently prosecutes the same to completion.


E.    Notwithstanding any other provision of this Lease or this Exhibit “C”,
Landlord shall have no obligation to pay any broker’s commission to any real
estate broker with whom Tenant may work in connection with Tenant’s exercise of
its option to extend the Term of this Lease. If Tenant engages a real estate
broker to assist it in connection with the exercise of its option to extend the
Term, Tenant shall either pay any commission owing to such real estate broker in
connection with Tenant’s exercise of its option to extend the Term, or, at the
request of Tenant, Landlord shall pay the commission due to Tenant’s real estate
broker, in which event, Landlord shall amortize the amount of such commission
over the sixty (60) months in the extended Term, add such monthly amortized
amount to the Monthly Rent otherwise payable during the extended Term, as
determined as provided in this Exhibit
“C”, and receive reimbursement from Tenant for any such commission paid by
Landlord to Tenant’s broker through the increase in the Monthly Rent payable
during the extended Term as provided herein.



EXHIBIT D


ATTACHED TO AND FORMING A PART OF OFFICE SPACE LEASE
DATED AS OF     , 2017, BETWEEN


OAKMEAD PARKWAY PROPERTIES PARTNERSHIP,
a California general partnership, AS LANDLORD, and
MELLANOX TECHNOLOGIES, INC.,
a California corporation, AS TENANT (the “LEASE”)


CONSTRUCTION RIDER


This Construction Rider shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises, including, without
limitation, the Former MLS Space and the Building Lobby. This Construction Rider
is essentially organized chronologically and addresses the issues of the
construction of the Tenant Improvements in the Premises, in sequence, as such
issues will arise during the actual construction of such improvements. All
capitalized terms used but not defined herein shall have the meanings given such
terms in the Lease. All references in this Construction Rider to Articles or
Sections of “the Lease” shall mean the relevant portion of the Office Space
Lease to which this Construction Rider is attached as Exhibit D and of which
this Construction Rider forms a part, and all references in this Construction
Rider to Sections of “this Construction Rider” shall mean the relevant portion
of this Construction Rider.


SECTION l
LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES


1.1    Base Building as Constructed by Landlord. Landlord is familiar with the
base building work (the “Base Building”) and the plans and specifications for
the Base Building (the “Plans”).


1.2    Landlord Work. Landlord shall, at Landlord’s sole cost and expense, as
provided below, cause the construction and installation of the following Tenant
Improvements for the Premises (collectively, the “Landlord Work”), which
Landlord Work shall be installed or constructed consistent with the Plans, and
shall, unless otherwise indicated, be installed and constructed in compliance
with, and only to the extent required by, applicable building code (the “Code”).


SECTION 2 TENANT IMPROVEMENTS


2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant
improvement allowance (the “TI Allowance”) in the amount Seven Hundred Twenty
Thousand



Dollars ($720,000.00), for the costs relating to the initial design and
construction of Tenant’s improvements, including the Landlord Work, which are
permanently affixed to the Premises (the “Tenant Improvements”), of which
Twenty-one Thousand Eight Hundred Dollars ($21,800.00) has already been expended
by Landlord for certain work performed on the second floor of the Building
(including design costs) at Tenant’s request prior to the commencement of the
term of this Lease. Hence, the remaining balance of the TI Allowance is Six
Hundred Ninety-eight
Thousand Two Hundred Dollars ($698,200.00) (the “Remainder of the TI
Allowance”). In no event shall Landlord be obligated to make disbursements
pursuant to this Construction Rider in a total amount which exceeds the
Remainder of the TI Allowance and any portion of the TI Allowance remaining
after construction of the Tenant Improvements shall belong to Landlord.
Further, Landlord shall have no liability to Tenant for any portion of the TI
Allowance not utilized by Tenant for Tenant Improvements to the Premises or
FF&E, as provided hereinbelow, on or before December 31, 2019. All Tenant
Improvements, whether paid for by Landlord or Tenant, shall become a part of the
Premises, shall be the property of Landlord and, subject to the provisions of
the Lease, shall be surrendered by Tenant with the Premises, without any
compensation to Tenant, at the expiration or termination of the Lease, in
accordance with the provisions of the Lease. Notwithstanding the foregoing,
Tenant shall be permitted to use up to Seventy-five Thousand Dollars
($75,000.00) of the Remainder of the TI Allowance for Tenant’s fixtures,
furniture and equipment (“FF&E”), which FF&E shall not become the property of
Landlord or surrendered by Tenant with the Premises.


2.2    Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Construction Rider, the Remainder of the TI Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord's disbursement process) only for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”):


2.2.1    Payment of the fees of the “Space Planner”, “Architect” and the
“Engineers”, as those terms are defined in Section 3.1 of this Construction
Rider, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings” , as that term is
defined in Section 3.1 of this Construction Rider, together with a construction
management fee of three percent (3%) of the cost of the Landlord Work as
compensation for Landlord supervision or Landlord administrative fees associated
with the Tenant Improvements;


2.2.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;


2.2.3    The cost of construction of the Tenant Improvements including, without
limitation, testing and inspection costs, hoisting and trash removal costs, and
contractors’ fees and general conditions;


2.2.4    The cost of any changes in the Base Building work or the Landlord Work
when such changes are required by the Construction Drawings, such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith.





2.2.5    The cost of any changes to the Construction Drawings, Tenant
Improvements or Landlord’s Work required by Code;


2.2.6    Sales and use taxes and Title 24 fee ;


2.2.7    The cost of the Landlord Work;


2.2.8    All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements; and


2.2.9    Up to Seventy-five Thousand Dollars ($75,000.00) in FF&E to be acquired
by Tenant to the extent funds remain available in the Remainder of the TI
Allowance for such purpose.


SECTION 3 CONSTRUCTION DRAWINGS


3.1    Selection of Space Planner/Architect/Construction Drawings. Landlord’s
space planner (the “Space Planner”), shall define Tenant’s space requirements in
Premises. Such Space Planner shall prepare the “Final Space Plan”, as that term
is defined in Section 3.2 below, Landlord’s architect (the “Architect”) shall
prepare the “Construction Drawings” (as such term is defined in this Section 3.1
below), which Construction Drawings shall be prepared based on
the Final Space Plan. Landlord may retain engineering consultants (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life safety, and
sprinkler work in the Premises. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.” Landlord’s review of the Final Space Plan, as set forth
in this Section 3, shall be for its sole purpose and shall not imply Landlord’s
approval of the same, or obligate Landlord to review the same, for quality,
design, Code compliance or other like matters.


3.2    Final Space Plan. Tenant and the Space Planner shall prepare the final
space for Tenant Improvements in the Premises, shall receive preliminary plan
check approval for the
same from the City of Sunnyvale (collectively, the “Final Space Plan”), which
Final Space Plan shall include a layout and designation of all offices, rooms
and other partitioning, their intended use, and equipment to be contained
therein, and shall deliver the Final Space Plan and proof of receipt of
preliminary plan check approval to Landlord for Landlord’s approval.


3.3    Non-Standard Improvement Package Items. Tenant shall provide Landlord,
for Landlord’s approval, details and information with complete specifications to
allow Landlord to prepare a “Partial Cost Proposal”, as that term is defined
below in Section 4.2 of this Construction Rider, for all materials, components,
finishes, equipment, and improvements which are not part of Landlord’s Work.


3.4    Final Working Drawings. Architect and the Engineers shall complete the
architectural and engineering drawings for the Premises, and the final
architectural working



drawings in a form which is complete to allow subcontractors to bid on the work,
to obtain all applicable permits, and to subsequently construct the work
(collectively, the “Final Working Drawings”).


3.5    Permits.


3.5.1    Permits. After the approval of the Final Working Drawings by Landlord
(the “Approved Working Drawings”), Landlord shall cause the Architect to submit
same to the City of Sunnyvale for all applicable building permits necessary to
allow Contractor to commence and fully complete the construction of the Tenant
Improvements (the “Permits”). Tenant shall use its best efforts and all due
diligence to cooperate with Architect, the Engineers, Landlord and “Contractor”,
as that term is defined in Section 4.1, below, to do all acts necessary,
including cooperation in the preparation of shop drawings, if necessary, to
obtain the Permits.


3.5.2    Other Terms. No changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord,
provided that Landlord may withhold its consent, in its sole discretion, to any
change in the Approved Working Drawings, if such change would directly or
indirectly delay the Substantial Completion of the Tenant Improvements.


3.6    Time Deadlines. Tenant shall use its best, good faith efforts and all due
diligence to cooperate with Architect, the Engineers, and Landlord to complete
all phases of the Construction Drawings and the permitting process, and with
Contractor for approval of the Final Costs (as defined in Section 4.2.1 below)
as soon as possible after the execution of the Lease.


SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS


4.1    Contractor. Landlord’s contractor (“Contractor”) shall construct the
Tenant Improvements.


4.2    Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
in connection with the construction of the Tenant Improvements (the “Cost
Proposal”'). Landlord shall obtain from Contractor construction costs (plus)
basis on approved Tenant specification for the Tenant Improvements work,
including change orders. Landlord and Tenant shall work together in good faith
in an attempt to agree upon a mutually acceptable Cost Proposal as soon as
reasonably possible. Landlord anticipates that Contractor shall arrange
plumbing, HVAC, electrical and fire control on a design/build basis, and that
the remainder of the work shall be put to bid to at least three (3) qualified
subcontractors. Notwithstanding the foregoing, portions of the cost of the
Tenant Improvements may be delivered to Tenant as such portions of the Tenant
Improvements are priced by Contractor (on an individual item by-item or
trade-by-trade basis), even before the Approved Working Drawings are completed
(the “Partial Cost Proposal”) for purposes of facilitating the early purchase of
items and construction of the same. Tenant shall approve and



deliver the Cost Proposal to Landlord within ten (10) days of the receipt of the
same, or, as to a Partial Cost Proposal within five (5) business days of receipt
of the same, and upon receipt of the same by Landlord, Landlord shall be
released by Tenant to purchase the items set forth in the Cost Proposal or
Partial Cost Proposal, as the case may be, and to commence the construction
relating to such items. The date by which Tenant must approve and deliver the
Cost Proposal or the last Partial Cost Proposal to Landlord, as the case may be,
shall be known hereafter as the “Cost Proposal Delivery Date”. The total of all
Partial Cost Proposals, if any, shall be known as the Cost Proposal.


4.3     Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.


4.3.1    Over-Allowance Amount. Within thirty (30) days after completion of the
Tenant Improvements by Landlord and delivery of the Premises, so improved, to
Tenant, as provided below, Tenant shall deliver to Landlord cash in an amount
(the “Over-Allowance Amount”) equal to the difference between (i) the amount of
the Cost Proposal and (ii) the amount of the Remainder of the TI Allowance (plus
any Additional Amount advanced by Tenant in accordance with Section 3.3 of the
Lease). ln the event that, after the Cost Proposal Date, any revisions, changes,
or substitutions shall be made to the Construction Drawings or the Tenant
Improvements, any additional costs which arise in connection with such
revisions, changes or substitutions or any other additional costs, shall be
added to the Cost Proposal for determining any Over-Allowance Amount.


4.3.2     Landlord’s Retainment of Contractor. Landlord shall independently
retain Contractor to construct the Tenant Improvements in accordance with the
Approved Working Drawings and the Cost Proposal.


4.3.3     Contractor’s Warranties and Guaranties. Landlord hereby assigns to
Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Tenant Improvements. Such warranties
and guaranties of Contractor shall guarantee that the Tenant Improvements shall
be free from any defect in workmanship and materials for a period of not less
than one (1) year from the date of completion thereof, and Contractor shall be
responsible for the replacement or repair, without additional charge, of the
Tenant Improvements that shall become defective within one (1) year after
Substantial Completion of the Tenant Improvements. The correction of such work
shall include, without additional charge, all additional expenses and damages in
connection with such removal or replacement of all or any part of the Tenant
Improvements.


4.3.4
Intentionally deleted.



4.4    Substantial Completion. The Tenant Improvements shall be deemed to be
“Substantially Completed” when they have been completed in accordance with the
Final Working Drawings except for finishing details, minor omissions,
decorations and mechanical adjustments of the type normally found on an
architectural “punch list” but not before the date,



when the City of Sunnyvale issues a Certificate of Occupancy for the Premises,
or the portion of the Premises, so improved (or if no such certificates are
issued by the City, then upon a signoff by the City of the permit card for the
Tenant Improvements). (The definition of Substantially Completed shall also
define the terms “Substantial Completion” and “Substantially
Complete.”) Following Substantial Completion of the Tenant Improvements and
before Tenant takes possession of the Premises, or the portion thereof, so
improved, Landlord and Tenant shall inspect the Premises, or such portion
thereof so improved, and jointly prepare a “punch list” of agreed items of
construction remaining to be completed. Landlord shall complete the items set
forth in the punch list as soon as reasonably possible. Tenant shall cooperate
with and accommodate Landlord and its workers in completing the items on the
punch list. After Substantial Completion and upon Tenant’s request, Landlord
shall deliver to Tenant a copy of the final plans for the Tenant Improvement
work.


4.5    Delivery of Premises. Upon Substantial Completion of the Tenant
Improvements, Landlord shall deliver possession of the Premises, or the portion
thereof, so improved, to Tenant. Neither Landlord nor its representatives shall
be liable to Tenant for any damages resulting from any delay in completing such
construction obligations and/or delivering possession of the Premises, or the
portion thereof, so improved, to Tenant and the Lease shall remain in full force
and effect. If any delays in Substantially Completing the Tenant Improvements
are attributable to Tenant Delays (as defined in Section 5 of this Construction
Rider), or if Tenant fails to perform any of Tenant’s obligations under this
Construction Rider within the time periods specified herein, Landlord may treat
such failure of performance as an Event of Default under the Lease and recover
from Tenant any additional costs incurred by Landlord, together with interest at
the Recovery Rate, as a result of such delays.




SECTION 5
COMPLETION OF THE TENANT IMPROVEMENTS LEASE COMMENCEMENT DATE


Tenant shall be responsible for, and shall pay Landlord, any and all costs and
expenses incurred by Landlord as a result of a delay in the Substantial
Completion of the Former MLS Space or in the occurrence of any of the other
conditions precedent to the delivery of the Former MLS Space to Tenant by the
Former MLS Space Delivery Date, due to:


5.1    [Intentionally omitted.];


5.2    Tenant’s failure to timely approve any matter requiring Tenant’s
approval;


5.3    A breach by Tenant of the terms of this Construction Rider or the Lease;


5.4    Changes in any of the Construction Drawings after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;


5.5    Tenant’s request for changes in the Approved Working Drawings;





5.6    Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time, or which are
different from, or not included in Landlord’s Work;


5.7    Changes to the Base Building or Landlord Work required by the Approved
Working Drawings; or


5.8    Any other acts or omissions of Tenant, or its agents, or employees. (Each
of the foregoing events is referred to as a “Tenant Delay.”)
SECTION 6 MISCELLANEOUS


6.1     Tenant’s Entry Into the Premises Prior to Substantial Completion.
Provided that Tenant and its agents do not interfere with Contractor’s work in
the Building and the Premises, Contractor shall allow Tenant access to the
Premises, or any portion thereof then being improved, prior to the Substantial
Completion of the Premises, or such portion thereof (but if such access is to be
prior to the issuance of the Certificate of Occupancy (or other governmental
signoff for the Tenant Improvements if such certificates are not issued) for the
Tenant Improvements, then such access shall be only as allowed by the City of
Sunnyvale) for the purpose of Tenant installing over standard equipment or
fixtures (including Tenant’s data and telephone equipment) in the Premises, or
such portion thereof. Prior to Tenant’s entry into the Premises, or such portion
thereof, as permitted by the terms of this Section 6.1, Tenant shall submit a
schedule to Landlord and Contractor for their approval, which schedule shall
detail the timing and purpose of Tenant’s entry, and Tenant shall provide
evidence reasonably satisfactory to Landlord that Tenant’s insurance as
described in Article X, Insurance, of the Lease, shall be in effect as of the
time of such entry. Such permission may be revoked at any time upon twenty- four
(24) hours’ notice, and Tenant and its representatives shall not interfere with
Landlord or Contractor in completing the Tenant Improvements. Tenant shall hold
Landlord harmless from and indemnify, protect and defend Landlord against any
loss or damage to the Building or Premises (including the Former MLS Space) and
against injury to any persons caused by
Tenant’s actions pursuant to this Section 6.1.


6.2    [[INTENTIONALLY DELETED.] ]


6.3     Tenant’s Representative. Tenant has designated _Moti Keren    and
Garrett Tsuyuki    as its only representatives with respect to the matters set
forth in this Construction Rider, either of who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of
Tenant as required in this Construction Rider.


6.4     Landlord’s Representative. Landlord has designated Donald H. Mac Millan
and David Mac Millan as its representative with respect to the matters set forth
in this Construction Rider, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of Landlord as required in this
Construction Rider.





6.5    Time of the Essence in this Construction Rider. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, written notice of approval is required. If no written notice of
approval is given by Tenant within the requisite response period, Landlord shall
have the right to send a second notice requesting approval or delivery of such
item, and if such second notice is labelled “SECOND NOTICE – FAILURE TO RESPOND
TIMELY SHALL BE DEEMED TENANT’S APPROVAL”, if Tenant again fails to respond to
such notice, the item for which approval was so requested shall be deemed
approved and delivered.


6.6     Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default as described in Section 18.1 of
this Lease, or a default by Tenant under this Construction Rider, has occurred
at any time on or before the Substantial Completion of the Tenant Improvements
in the Premises, then (i) in addition to all other rights and remedies granted
to Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements caused by such work stoppage
as set forth in Section 5.3 of this Construction Rider), and (ii) all other
obligations of Landlord under the terms of this Construction Rider shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.







--------------------------------------------------------------------------------





EXHIBIT E


(Rules And Regulations)


1.
No sign, placard, picture, advertisement, name or notice shall be installed or
displayed on any part of the outside or inside of the Building without the prior
written consent of Landlord. Landlord shall have the right to remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
chosen by Landlord.



2.
If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, Tenant shall immediately discontinue such
use. No awning shall be permitted on any part of the Premises, Tenant shall not
place anything against or near glass partitions or doors or windows which may
appear unsightly from outside the Premises.



3.
Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators or stairways of the Building. The halls, passages, exits, entrances,
shopping malls, elevators and stairways are not open to the general public.
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation and interest of the Building
and its tenants; provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. No tenant and no employee or invitee of any tenant shall go upon the
roof of the Building.



4.
The monument signage outside of the Building will be provided exclusively for
the display of the name and location of tenants only, and Landlord reserves the
right to exclude any other names therefrom.



5.
All cleaning and janitorial services for the Building and the Premises shall be
provided exclusively through Landlord, at Tenant’s expense, and except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be permitted to enter the Building for the purpose of cleaning
the same. Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises. Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, however occurring, or for any damage to any Tenant’s property by the
janitor or any other employee or any other person.



6.
Landlord will furnish Tenant, at Tenant’s cost (unless such cost is paid from
any tenant improvement allowance, if applicable, available to Tenant by
Landlord), with two keys to each exterior door lock in the Premises. Landlord
may make a reasonable charge for any additional keys. Tenant shall not make or
have made additional keys, and Tenant shall .not alter any lock or install a new
additional lock or bolt on any door of its






--------------------------------------------------------------------------------




Premises. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, shall pay Landlord therefor.


7.
If Tenant requires telegraphic, telephonic, burglar alarm or similar services,
it shall first obtain, and comply with, Landlord’s instructions in their
installation.



8.
The elevator shall be available for use by all tenants in the Building, subject
to such reasonable scheduling as Landlord in its discretion shall deem
appropriate. No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the Building or carried in the elevator
except between such hours as may be designated by Landlord.



9.
Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord shall have the right to prescribe the weight, size and position
of all equipment, materials, furniture or other property brought into the
Building. Heavy objects shall, if considered necessary by Landlord, stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Business machines and mechanical equipment belonging to Tenant,
which cause noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Building must be acceptable to Landlord. Landlord
will not be responsible for loss of, or damage to, any such equipment or other
property from any cause, and all damage done to the Building by maintaining or
moving such equipment or other property shall be repaired at the expense of
Tenant. Tenant shall require all persons employed by Tenant to move equipment or
other articles in or out of the Building or Premises (collectively, “movers”)
to, prior to commencing any moving, furnish Landlord with original certificates
of insurance evidencing that such movers carry (i) workers compensation
insurance in such amounts as may be required by law; (ii) commercial general
liability insurance (including owned and non-owned automobile liability), on an
occurrence basis, with limits of no less than $2,000,000 per occurrence and no
less than $3,000,000 in the annual aggregate; and (iii) employers liability
insurance with limits of at least $1,000,000. All such liability policies shall
(i) name Landlord and its managing agent as additional insureds; (ii) be primary
to and non-contributory with any insurance policies carried by Landlord or such
managing agent; and (iii) contain contractual liability and cross-liability
endorsements in favor of Landlord and such managing agent.



10.
Tenant shall not use or keep in the Premises any kerosene, gasoline or other
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to






--------------------------------------------------------------------------------




Landlord or other occupants of the Building by reason of noise, odors or
vibrations, nor shall Tenant bring into or keep in or about the Premises any
birds or animals.


11.
Tenant shall not use any method of heating or air-conditioning other than that
supplied by Landlord.



12.
Tenant shall not waste electricity; water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building's heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from adjusting controls. Tenant shall keep corridor doors closed,
and shall close window coverings at the end of each business day.



13.
Landlord reserves the right, exercisable without notice and without liability to
Tenant, to change the name and street address of the Building.



14.
Landlord reserves the right to exclude from the Building between the hours of 6
p.m. and 7 a.m. the following day, or such other hours as may be established
from time to time by Landlord, and on Sundays and legal holidays, any person
unless that person is known to be person or employee in charge of the Building
and has a pass or is properly identified. Tenant shall be responsible for all
persons for whom it requests passes and shall be liable to Landlord for all acts
of such persons. Landlord shall not be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person.
Landlord reserves the right to prevent access to the Building in case of
invasion, mob, riot, public excitement or other commotion by closing the doors
or by other appropriate action.



15.
Tenant shall close and lock the doors of its Premises and entirely shut off all
water faucets or other water apparatus, and electricity, gas or air outlets
before tenant and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.



16.
Tenant shall not obtain for use on the Premises food, beverage, towel, car
washing or detailing or other similar services or accept barbering, boot
blacking or car washing or detailing service upon the Premises, except at such
hours and under such regulations as may be fixed by Landlord.



17.
The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
it.



18.
Tenant shall not sell, or permit the sale at retail, of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the






--------------------------------------------------------------------------------




Premises. Tenant shall not make any room-to-room solicitation of business or
activity other than that specifically provided for in the Tenant’s Lease.




19.
Tenant shall not install any radio or television antenna, loudspeaker or other
device on the roof or exterior walls of the Building, without Landlord’s
approval. Tenant shall not interfere with radio or television broadcasting or
reception from or in the Building or elsewhere.



20.
Tenant shall not mark, drive nails, screw or drill into the partitions, woodwork
or plaster or in any way deface the Premises or any part thereof. Landlord
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises. Tenant shall not cut or
bore holes for wires. Tenant shall not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord. Tenant shall repair
any damage resulting from noncompliance with this rule.



21.
Tenant shall not install maintain or operate upon the Premises any vending
machine without the written consent of Landlord.



22.
Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent same.



23.
Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.



24.
Tenant shall store all its trash and garbage within its Premises. Tenant shall
not place in any trash box or receptacle any material which cannot be disposed
of in the ordinary and customary manner of trash and garbage disposal. All
garbage disposal shall be made in accordance with the directions issued from
time to time by Landlord.



25.
The Premises shall not be used for the storage of merchandise held for sale to
the general public, or for lodging or for manufacturing of any kind, nor shall
the Premises be used for any improper, immoral or objectionable purpose. No
cooking shall be done or permitted by any tenant on the premises except that use
by Tenant of Underwriters’ Laboratory-approved equipment for brewing coffee,
tea, hot chocolate, and similar beverages shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.



26.
Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with rubber tires and side guards or such
other material handling equipment as Landlord may approve. Tenant shall not
bring vehicles or bicycles of any kind into the Building.






--------------------------------------------------------------------------------






27.
Without the written consent of Landlord, Tenant shall not use the name of the
Building in connection with or in promoting or advertising the business of
Tenant except as Tenant’s address.



28.
Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any other governmental agency.



29.
Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.



30.
The requirements of Tenant will be attended to only upon appropriate application
to the office of the Building by an authorized individual. Employees of Landlord
shall not perform any work or do anything outside of their regular duties unless
under specific instruction by Landlord.



31.
Tenant shall not park its vehicles in any parking areas designated by the
Landlord as areas for parking by visitors to the Building. Tenant shall not
leave vehicles in the Building parking areas overnight nor park any vehicles in
the Building parking areas other than automobiles, motorcycles, motor driven or
non-motor driven bicycles or four wheeled trucks.



32.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a continuous waiver of such Rules and Regulations in favor of
Tenant or any other tenant, nor prevent Landlord from thereafter enforcing any
such Rules and Regulations against any or all of the tenants of the Building.



33.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of premises in the Building.



34.
Landlord reserves the right to make such other reasonable Rules and Regulations
as, in its judgment, may from time to time be needed for safety and security,
for care and cleanliness of the Building and for the preservation of good order
therein. Tenant agrees to abide by all such Rules and Regulations hereinabove
stated and for any additional rules and regulations which are adopted.



35.
Tenant shall be responsible for the observance of all foregoing rules by
Tenant’s employees, agents, clients, customers, invitees and guests.



36.
Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without






--------------------------------------------------------------------------------




limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.


37.     PARKING RULES:


a.
Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called “Permitted Size Vehicles.” Vehicles
other than Permitted Size Vehicles are herein referred to as “Oversized
Vehicles.”



b.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to
be loaded, unloaded, or parked in areas other than those designated by Landlord
for such activities.



c.
Parking stickers or identification devices, if any, shall be the property of
Landlord and be returned to Landlord by the holder thereof upon termination of
the holder’s parking privileges. Tenant will pay such replacement charge as is
reasonably established by Landlord for the loss of such devices.



d.
If provided, Landlord reserves the right to refuse the sale of monthly
identification devices to any person or entity that willfully refuses to comply
with the applicable rules, regulations, laws and/or agreements.



e.
Users of the parking area will obey all posted signs and park only in the areas
designated for vehicle parking.



f.
Unless otherwise instructed, every person using the parking area is required to
park and lock his own vehicle. Landlord will not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the party using the parking area.



g.
Validation, if established, will be permissible only by such method or methods
as Landlord and/its licensee may establish at rates generally applicable to
visitor parking.



h.
Except as otherwise approved by the Landlord, the maintenance, washing, waxing
or cleaning of vehicles in the parking structure or Common Areas is prohibited.



i.
Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.



j.
Landlord reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.








--------------------------------------------------------------------------------




k.
Such parking use as is herein provided is intended merely as a license only and
no bailment is intended or shall be created thereby.






